Exhibit 10.1

 

 

Published Deal CUSIP Number: 80105GAC4

Published Revolving Credit Facility CUSIP Number: 80105GAD2

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of February 1, 2018

 

among

 

[g51621ks01i001.gif]

 

SANMINA CORPORATION,

as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an Issuing Lender,

 

BANK OF THE WEST and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Syndication Agents,

 

SUNTRUST BANK and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BANK OF THE WEST and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

41

1.03

Accounting Terms

42

1.04

Rounding

42

1.05

Times of Day; Rates

42

1.06

Letter of Credit Amounts

43

1.07

Currency Equivalents Generally

43

 

 

 

 

ARTICLE II

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

2.01

Committed Loans

43

2.02

Borrowings, Conversions and Continuations of Committed Loans

43

2.03

Letters of Credit

45

2.04

Swing Line Loans

54

2.05

Prepayments

57

2.06

Termination or Reduction of Commitments

57

2.07

Repayment of Loans

58

2.08

Interest

58

2.09

Fees

59

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

59

2.11

Evidence of Debt

60

2.12

Payments Generally; Administrative Agent’s Clawback

60

2.13

Sharing of Payments by Lenders

62

2.14

Increase in Commitments

63

2.15

Cash Collateral

66

2.16

Defaulting Lenders

67

 

 

 

 

ARTICLE III

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

3.01

Taxes

69

3.02

Illegality

74

3.03

Inability to Determine Rates

75

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

77

3.05

Compensation for Losses

79

3.06

Mitigation Obligations; Replacement of Lenders

79

3.07

Survival

80

 

 

 

 

ARTICLE IV

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

4.01

Conditions of Initial Credit Extension

80

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(cont’d)

 

 

 

Page

 

 

 

4.02

Conditions to All Credit Extensions

83

 

 

 

 

ARTICLE V

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.01

Organization and Qualification

83

5.02

Power and Authority

84

5.03

Enforceability

84

5.04

Capital Structure

84

5.05

Title to Properties; Priority of Liens

84

5.06

Financial Statements

84

5.07

Borrower ERISA Status

85

5.08

Taxes

85

5.09

Intellectual Property

85

5.10

Governmental Approvals

85

5.11

Compliance with Laws

85

5.12

Compliance with Environmental Laws

86

5.13

Burdensome Contracts

86

5.14

Litigation

86

5.15

No Defaults

86

5.16

ERISA

86

5.17

Trade Relations

87

5.18

Labor Relations

87

5.19

EEA Financial Institutions

87

5.20

Not a Regulated Entity

88

5.21

Margin Stock

88

5.22

Insurance

88

5.23

Solvency

88

5.24

Complete Disclosure

88

5.25

OFAC

88

5.26

Anti-Corruption Laws

88

5.27

Security Documents

89

5.28

Senior Notes Guarantors

89

5.29

Status of Obligations

89

 

 

 

 

ARTICLE VI

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

6.01

Inspections; Appraisals

89

6.02

Financial and Other Information

90

6.03

Notices

92

6.04

Use of Proceeds

93

6.05

Compliance with Laws

93

6.06

Taxes

93

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(cont’d)

 

 

 

Page

 

 

 

6.07

Insurance

93

6.08

Anti-Corruption Laws

93

6.09

Covenant to Guarantee Obligations and Give Security

94

6.10

Existence

95

6.11

Further Assurances

95

6.12

Payment of Obligations

96

6.13

Maintenance of Properties

96

6.14

Compliance with Material Contracts

96

 

 

 

 

ARTICLE VII

 

 

NEGATIVE COVENANTS

 

 

 

 

7.01

Permitted Debt

96

7.02

Permitted Liens

98

7.03

Distributions; Upstream Payments

102

7.04

Restricted Investments

103

7.05

Disposition of Assets

105

7.06

Restrictions on Payment of Subordinated Debt

107

7.07

Fundamental Changes

108

7.08

Sanctions

108

7.09

Anti-Corruption Laws

108

7.10

Accounting Changes

108

7.11

Restrictive Agreements

108

7.12

Hedging Agreements

109

7.13

Conduct of Business

109

7.14

Affiliate Transactions

109

7.15

Use of Proceeds

110

7.16

Amendments to Subordinated Debt or Senior Notes Documents

110

7.17

Financial Covenants

110

7.18

Amendments of Organic Documents

110

 

 

 

 

ARTICLE VIII

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

8.01

Events of Default

110

8.02

Remedies Upon Event of Default

113

8.03

Application of Funds

113

 

 

 

 

ARTICLE IX

 

 

ADMINISTRATIVE AGENT

 

 

 

 

9.01

Appointment and Authority

114

9.02

Rights as a Lender

115

9.03

Exculpatory Provisions

115

9.04

Reliance by Administrative Agent

116

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(cont’d)

 

 

 

Page

 

 

 

9.05

Delegation of Duties

117

9.06

Resignation of Administrative Agent

117

9.07

Non-Reliance on Administrative Agent and Other Lenders

118

9.08

No Other Duties, Etc.

119

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding

119

9.10

Collateral and Guaranty Matters

120

9.11

Bank Products

121

 

 

 

 

ARTICLE X

 

 

MISCELLANENOUS

 

 

 

 

10.01

Amendments, Etc.

121

10.02

Notices; Effectiveness; Electronic Communications

123

10.03

No Waiver; Cumulative Remedies; Enforcement

125

10.04

Expenses; Indemnity; Damage Waiver

126

10.05

Payments Set Aside

128

10.06

Successors and Assigns

128

10.07

Treatment of Certain Information; Confidentiality

133

10.08

Right of Setoff

134

10.09

Interest Rate Limitation

135

10.10

Counterparts; Integration; Effectiveness

135

10.11

Survival of Representations and Warranties

135

10.12

Severability

136

10.13

Replacement of Lenders

136

10.14

GOVERNING LAW; JURISDICTION; ETC.

137

10.15

WAIVER OF JURY TRIAL

138

10.16

No Advisory or Fiduciary Responsibility

138

10.17

Electronic Execution of Assignments and Certain Other Documents

139

10.18

USA PATRIOT Act

139

10.19

Keepwell

139

10.20

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

140

10.21

Lender ERISA Status

140

10.22

Release and Reinstatement of Collateral

142

10.23

Amendment and Restatement

143

10.24

California Judicial Reference

143

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

2.01

Commitments and Applicable Percentages

2.03

Existing Letters of Credit

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

Form of

 

 

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C

Note

D

Compliance Certificate

E

Assignment and Assumption

F

Letter of Credit Report

G

United States Tax Compliance Certificate

H

Liquidity Threshold Certificate

I

Security Agreement

J

Pledge Agreement

K

Guaranty

L

Interco Subordination Agreement

 

v

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of February 1, 2018, among SANMINA CORPORATION, a Delaware corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an Issuing Lender.

 

RECITALS:

 

WHEREAS, the Borrower, the Administrative Agent and the lenders party thereto
(the “Existing Lenders”) have entered into that certain Second Amended and
Restated Credit Agreement dated as of May 20, 2015 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Agreement”); and

 

WHEREAS, the Borrower has requested that the Existing Agreement be amended and
restated as set forth herein on the terms and conditions set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Additional Lender” has the meaning specified in Section 2.14(c).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent hereafter may designate by written notice to
the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent to the Lenders or
any other form approved by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Available Commitments” means, at any time, the Aggregate Commitments
then in effect minus the Total Outstandings at such time.

 

--------------------------------------------------------------------------------


 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Third Amended and Restated Credit Agreement.

 

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

 

“Applicable Law” means all laws, rules, regulations and binding governmental
guidelines applicable to the Person, conduct, transaction, agreement or matter
in question, including all applicable statutory law, common law and equitable
principles, and all provisions of constitutions, treaties, statutes, rules,
regulations, orders, rulings and decrees of Governmental Authorities having
jurisdiction over such Person.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of each Issuing Lender to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means, as of any date, a percentage per annum determined by
reference to the Debt Rating in effect on such date as set forth below:

 

Applicable Rate

 

Pricing
Level

 

Debt Rating

 

Eurodollar Rate 
Loans,
Letter of Credit 
Fees and Swing 
Line Loans

 

Base Rate 
Loans

 

Commitment 
Fees

 

1

 

Baa3 / BBB- or higher

 

1.375

%

0.375

%

0.20

%

2

 

Ba1 / BB+

 

1.625

%

0.625

%

0.25

%

3

 

Ba2 / BB or lower or unrated

 

1.875

%

0.875

%

0.30

%

 

Initially, the Applicable Rate shall be determined based upon Pricing Level 2. 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner &
Smith, Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Bank of the West and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in
their capacities as joint lead arrangers and joint bookrunners.

 

“Asset Disposition” means a sale, lease, license, consignment, transfer or other
disposition of Property of any Loan Party or any Subsidiary, including (i) a
disposition of Property in connection with a sale-leaseback transaction or
synthetic lease and (ii) any involuntary loss resulting from a casualty event or
condemnation.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capital Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended September 30, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Available Liquidity” means, at any time, the sum of (a) the Aggregate Available
Commitments at such time plus (b) all unrestricted cash or Cash Equivalents
owned by the Borrower and its wholly-owned Domestic Subsidiaries at such time
and held in the U.S. (excluding, for the avoidance of doubt, any Cash Collateral
and any other cash or Cash Equivalents subject to any Lien (other than (i) Liens
created pursuant to the Security Documents, (ii) Liens described in clauses (d),
(i) and (dd) of Section 7.02 and (iii) Liens described in Section 7.02(ff) so
long as such Liens are subject to the Intercreditor Agreement or such other
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent)) plus (c) the aggregate amounts available to be drawn
under an Incremental Term Facility.

 

3

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each
Issuing Lender to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Product” means any Secured Hedge Agreement or any Secured Cash Management
Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

4

--------------------------------------------------------------------------------


 

“Capital Lease” means any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Administrative Agent, the
applicable Issuing Lender or Swing Line Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the Issuing Lenders or the Swing Line Lender (as applicable).  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States government or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof), or (ii) any member of the European Economic Area
or Switzerland, or any agency or instrumentality thereof (provided that such
country, agency or instrumentality has a credit rating at least equal to that of
the United States and the full faith and credit of such country is pledged in
support thereof), in each case, with such securities having maturities of not
more than thirteen months from the date of acquisition; (b) marketable general
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within thirteen months from the date of acquisition thereof (provided that the
full faith and credit of such state is pledged in support thereof) and, at the
time of acquisition thereof, having credit ratings of at least AA- (or the
equivalent) by S&P and at least Aa3 (or the equivalent) by Moody’s;
(c) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than
thirteen months from the date of acquisition thereof issued by any commercial
bank organized in the United States of America, Canada, Japan or Switzerland or
any member of the European Economic Area, in each case, of recognized standing
and having combined capital and surplus in excess of $500,000,000 (or the
foreign currency equivalent thereof); (d) repurchase obligations with a term of
not more than 30 days for underlying securities of the types described in
clauses (a), (b) and (c) entered into with any bank meeting the qualifications
specified in clause (c) above; (e) commercial paper having a rating at the time
of acquisition thereof of at least A-1 from S&P or at least P-1 from Moody’s or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of investments, and in
any case maturing within thirteen months after the date of acquisition thereof;
(f) interests in any investment company or money market fund substantially all
of the assets of which are of the type specified in clauses (a) through
(e) above; (g) corporate obligations with long term ratings of A or better from
S&P or Moody’s, with such obligations having maturities of not more than
thirteen months from the date of acquisition; (h) asset-backed securities rated
AAA or better by S&P or Moody’s, with such securities having maturities of not
more than thirteen months from the date of acquisition; and (i) in the case of
any Foreign Subsidiary, high quality short term investments which are
customarily used for cash management purposes in any country in which such
Foreign Subsidiary operates.

 

5

--------------------------------------------------------------------------------


 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with the Borrower or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with the Borrower or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement, in each case so long
as such Person or its Affiliate continues to be a Lender.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means, at any time, (a) any Person or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended, but excluding any employee benefit plan of such Person or its
Subsidiaries, and any Person or entity acting in its capacity as a trustee,
agent or other fiduciary or administrator of such plan) becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, as amended) of 35% or more on a fully diluted basis of the voting and/or
economic interest in the Equity Interests of the Borrower entitled to vote for
members of the board of directors of the Borrower; or (b) any “change of
control” or similar event under and as defined in any documentation relating to
any Material Indebtedness.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” or other similar term referred to in
the Security Documents and all of the other property that is or is intended
under the terms of the Security Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

6

--------------------------------------------------------------------------------


 

“Collateral Period” means (a) the period commencing with the Closing Date and
ending with the occurrence of a Collateral Release Event and (b) any period
commencing with a Collateral Trigger Event and ending with the occurrence of a
Collateral Release Event. For the avoidance of doubt, any subsequent occurrence
of a Collateral Trigger Event after a Collateral Release Event shall initiate a
new Collateral Period.

 

“Collateral Release Event” means any time that (a) no Default or Event of
Default has occurred and is continuing, (b) the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that all
collateral securing the Senior Notes (or any secured Refinancing Debt in respect
thereof) has been, or concurrently with a release pursuant to Section 10.22,
will be released (as a result of the satisfaction in full of the obligations
thereunder or otherwise) and (c) the satisfaction of one or both of the
following conditions:

 

(i)                                     the Moody’s Rating is Baa3 (with a
stable or better outlook) or a higher rating (regardless of outlook); or

 

(ii)                                  the S&P Rating is BBB- (with a stable or
better outlook) or a higher rating (regardless of outlook).

 

“Collateral Release Period” means the period of time commencing on the
occurrence of a Collateral Release Event and continuing until the reinstatement
of a Collateral Period pursuant to Section 10.22(b) upon the occurrence of a
Collateral Trigger Event.

 

“Collateral Trigger Event” means the occurrence of any of the following events
after a Collateral Release Event:

 

(a)                                 the Borrower or any Subsidiary provides
collateral security for the Senior Notes (or any secured Refinancing Debt in
respect thereof) or for any Debt permitted to be incurred under Section 7.01(v);

 

(b)                                 both (i) the Moody’s Rating ceases to be
Baa3 (with a stable or better outlook) or a higher rating (regardless of
outlook) and (ii) the S&P Rating ceases to be  BBB- (with a stable or better
outlook) or a higher rating (regardless of outlook); or

 

(c)                                  one or both of the Moody’s Rating and the
S&P Rating is unavailable.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Senior Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of the Borrower and its Subsidiaries.

 

“Consolidated EBITDA” means, for any period, an amount determined for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
equal to the sum of (without duplication) the following: (a) Consolidated Net
Income; plus (b) to the extent deducted in the calculation of Consolidated Net
Income: (i) Taxes, whether paid or deferred, (ii) Consolidated Net Interest
Expense, (iii) amortization, (iv) depreciation, (v) non-cash charges for such
period including, without limitation, goodwill, restructuring charges, non-cash
charges arising from the accelerated recognition of pension expenses previously
deferred under FAS 87/88, cumulative translation adjustments arising from the
liquidation of Subsidiaries, financing costs and expenses, fixed asset and other
intangibles impairment; provided that any cash payments made in any future
period in respect of such charges shall be subtracted from Consolidated EBITDA
in the period when such payments are made, (vi) any non-cash charges associated
with the recognition of fair value of stock options and other equity-based
compensation issued to employees which have been expensed in the Borrower’s
statement of operations for such period, (vii) non-recurring restructuring and
integration expenses (which for the avoidance of doubt, shall include, but not
be limited to, retention, severance, systems establishment costs, contract
termination costs, including future lease commitments, and costs to consolidate
facilities and relocate employees) incurred by the Borrower and its Subsidiaries
in connection with, and directly related to, any Permitted Acquisition, in each
case (x) to the extent that such restructuring and integration expenses are
incurred within twelve (12) months following the consummation of such
acquisition and (y) in an aggregate amount for all such

 

8

--------------------------------------------------------------------------------


 

expenses, when taken together with all costs, fees and expenses added back to
Consolidated EBITDA pursuant to clause (viii) below for such four (4) Fiscal
Quarter period, not to exceed an amount equal to ten percent (10%) of
Consolidated EBITDA during the most recently ended period of four
(4) consecutive Fiscal Quarters (before giving effect to such adjustment),
(viii) out-of-pocket costs, fees and expenses incurred by the Borrower and its
Subsidiaries in connection with, and directly related to, (A) this Agreement and
the transactions contemplated hereby, (B) any Permitted Acquisition,
(C) issuances of any Equity Interests, (D) dispositions of any assets permitted
hereunder, or (E) incurrence, amendment, modification, refinancing or repayment
of Debt (in each case of clauses (B) through (E), whether or not successful),
including, without limitation, legal, accounting and advisory fees, in each case
(x) to the extent that such out-of-pocket costs, fees and expenses are incurred
within twelve (12) months following the Closing Date or the consummation of such
acquisition, issuance, disposition, incurrence, amendment, modification,
refinancing or repayment, as applicable, and (y) in an aggregate amount for all
such costs, fees and expenses, when taken together with all expenses added back
to Consolidated EBITDA pursuant to clause (vii) above for such four (4) Fiscal
Quarter period, not to exceed an amount equal to ten percent (10%) of
Consolidated EBITDA during the most recently ended period of four
(4) consecutive Fiscal Quarters (before giving effect to such adjustment) and
(ix) losses from early extinguishment of Debt; minus (c) (i) pension related
payments or contributions for such period in excess of the related charges or
expenses reflected on the income statement for such period; minus (d) all
non-cash items increasing Consolidated Net Income for such period.

 

“Consolidated Funded Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of, without
duplication, (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
the outstanding principal amount of all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) the
outstanding principal amount of all purchase money Debt, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, (d) all Earn-Outs solely to the extent
payable in cash, in an amount calculated in accordance with GAAP and to the
extent included on the consolidated balance sheet of the Borrower and its
Subsidiaries, (e) all Attributable Indebtedness, (f) all Guarantees with respect
to outstanding Debt of the types specified in clauses (a) through (e) above of
Persons other than the Borrower or any Subsidiary and (g) all Debt of the types
referred to in clauses (a) through (f) above of any partnership in which the
Borrower or a Subsidiary is a general partner, unless such Debt is expressly
made non-recourse to the Borrower or such Subsidiary. Notwithstanding anything
to the contrary herein, Consolidated Funded Debt shall include the outstanding
principal amount of any Debt under any Permitted Securitization Facility.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed period of
four consecutive Fiscal Quarters to (b) Consolidated Interest Expense for such
period.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Borrower and its Subsidiaries on a consolidated
basis determined in accordance with GAAP, including all commissions, discounts
and other fees, charges owed with respect to letters of credit and net costs
under Interest Rate Agreements.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for
the most recently completed period of four consecutive Fiscal Quarters for which
financial statements have been delivered pursuant to Section 6.02(a) or (b) (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 6.02(a) or (b), the financial statements referred
to in Section 5.06 for the Fiscal Year ended September 30, 2017).

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, excluding
(ii) (a) the income (or loss) of any Person (other than a Subsidiary of the
Borrower) in which any other Person (other than the Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or any of its Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Subsidiaries, (c) the
income of any Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (d) any after-tax gains or losses
attributable to Asset Dispositions or returned surplus assets of any Pension
Plan, and (e) (to the extent not included in clauses (a) through (d) above) any
net extraordinary gains or net extraordinary losses, to the extent included in
determining net income (or loss) for such period.

 

“Consolidated Net Interest Expense” means, for any period, Consolidated Interest
Expense for such period minus interest income included in Consolidated Net
Income for such period.

 

“Consolidated Tangible Assets” means, as of any date of determination, the
amount that would appear on a consolidated balance sheet of the Borrower and its
Subsidiaries as the total assets of the Borrower and its Subsidiaries, minus the
total intangible assets of the Borrower and its Subsidiaries.

 

“Consolidated Total Assets” means, as of any date of determination, the amount
that would appear on a consolidated balance sheet of the Borrower and its
Subsidiaries as the total assets of the Borrower and its Subsidiaries.

 

“Contingent Obligation” means any obligation of a Person arising from a
guaranty, suretyship, indemnity or other assurance of payment or performance of
any Debt, lease, dividend or other obligation (“primary obligations”) of another
obligor (“primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person under any (a) guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making or sale with recourse of an obligation of a primary obligor;
(b) obligation to make take-or-pay or

 

10

--------------------------------------------------------------------------------


 

similar payments regardless of nonperformance by any other party to an
agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Equity Interests, cash or a combination of
Equity Interests and cash, to the extent such debt security has not, as of any
applicable date of determination, been so converted.

 

“Corporate Head Office Campus” means the Borrower’s head office campus located
at 2700 North First Street, 2701 Zanker Road, 60 East Plumeria Drive and 30 East
Plumeria Drive, San Jose, California 95134.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“CWA” means the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties and similar
instruments;

 

(c)                                  net obligations of such Person under any
Hedging Agreement;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of Property or services (including Earn-Outs solely to
the extent payable in cash, in an amount calculated in accordance with GAAP and
to the extent included on the consolidated balance sheet of the Borrower and its
Subsidiaries), other than (i) accounts payables owing in the Ordinary Course of
Business and (ii) intercompany charges of expenses, intercompany receivables,
deferred revenue and other accrued liabilities, in each case incurred in the
Ordinary Course of Business;

 

11

--------------------------------------------------------------------------------


 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness in respect
of Capital Lease and Synthetic Lease Obligations of such Person;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership in which such Person is a general partner, unless such Debt is
expressly made non-recourse to such Person.  The amount of any net obligation
under any Hedging Agreement on any date shall be deemed to be the maximum
aggregate amount (giving effect to any netting agreements) that would be
required to pay if such Hedging Agreement were terminated as of such date.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Debt Rating” means, as of any date of determination, (a) the S&P Rating and
(b) the Moody’s Rating; provided, that, (i) in the case of a split rating
between two consecutive levels, the higher rating shall apply; (ii) in the case
of a split rating across more than two consecutive levels, the rating that is
one level lower than the higher rating shall apply; (iii) if there is only one
rating, the rating one level lower than such rating shall apply; and (iv) if
there is no rating, Pricing Level 3 shall apply.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the

 

12

--------------------------------------------------------------------------------


 

Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Lender, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Lender or the Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each Issuing Lender, the
Swing Line Lender and each other Lender promptly following such determination.

 

“Designated Jurisdiction” means any region, country or territory to the extent
that such region, country or territory itself is, or whose government is, the
subject of any Sanction.

 

“Disclosure Letter” means the disclosure letter of the Borrower to the
Administrative Agent and the Lenders with respect to this Agreement, dated as of
the Closing Date.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any

 

13

--------------------------------------------------------------------------------


 

rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Debt or any other Equity Interests that
would constitute Disqualified Equity Interests, in each case, prior to the date
that is 91 days after the Maturity Date; provided that if such Equity Interests
is issued pursuant to a plan for the benefit of the Borrower or its Subsidiaries
or by any such plan to such employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because they may be required to
be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

 

“Distribution” means any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind, including a
dividend payable solely in shares of stock or the distribution of non-cash
rights in connection with any stockholder rights plan); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest;
provided that (a) the conversion of (including any cash settlement payment upon
conversion), or payment of any principal or premium on, or payment of any
interest with respect to, any Convertible Debt Securities shall not constitute a
Distribution and (b) any payment with respect to, or early unwind or settlement
of, any Permitted Call Spread Swap Agreement shall not constitute a
Distribution.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States of America.

 

“Earn-Outs” means, with respect to any Person, unsecured liabilities of such
Person arising under an agreement to make any deferred payment as a part of the
purchase price for a Permitted Acquisition, including performance bonuses or
consulting payments in any related services, employment or similar agreement, in
an amount that is subject to or contingent upon the revenues, income, cash flow
or profits (or the like) of the underlying target, in each case, to the extent
that such deferred payment would be included as part of such purchase price.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

14

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

 

“Environmental Laws” all Applicable Laws relating to the protection or pollution
of the environment or exposure of any individual to hazardous materials,
including CERCLA, RCRA and CWA.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) Environmental Release or threatened
Environmental Release of any Hazardous Materials or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Notice” means a written notice, complaint, summons, citation,
order, claim, request for corrective or remedial action, or demand from any
Governmental Authority or other Person alleging any Environmental Release or
noncompliance with any applicable Environmental Law by the Borrower or any of
its Subsidiaries.

 

“Environmental Release” means a “release” as defined in CERCLA or under any
other applicable Environmental Law.

 

“Equipment” has the meaning set forth in the UCC.

 

“Equity Interests” means the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability,
unlimited liability or joint venture); (c) member in a limited liability or
unlimited liability company; or (d) Person having any other form of equity
security or ownership than described in (a) through (c).  Notwithstanding the
foregoing, neither Convertible Debt Securities nor Permitted Call Spread Swap
Agreements shall constitute Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

15

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Loan Party or ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) any Loan Party or ERISA Affiliate fails to meet any funding obligations with
respect to any Pension Plan or Multiemployer Plan, or requests a minimum funding
waiver; (f) an event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Loan Party or ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the LIBOR Screen Rate at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR or a comparable
or successor rate approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time determined two Business
Days prior to such date for Dollar deposits with a term of one month commencing
that day;

 

provided that, to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent. The Administrative Agent does not warrant, nor accept responsibility for,
nor shall the Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to LIBOR or any
comparable or successor rate referenced in this definition above. 
Notwithstanding the foregoing, if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of the Eurodollar Rate.

 

16

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means (a) any FSHCO, (b) any Domestic Subsidiary of any
Foreign Subsidiary, and (c) any Securitization Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee or other liability in respect thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to Section 10.19, Section 28 of the Guaranty and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a Lien,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that otherwise are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

“Existing Agreement” has the meaning set forth in the recitals hereto.

 

“Existing Lenders” has the meaning set forth in the recitals hereto.

 

“Existing Letters of Credit” means the letters of credit issued under the
Existing Agreement and set forth on Schedule 2.03.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

17

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreements.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent, and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 

“Fee Letter” means the letter agreement, dated December 14, 2017, among the
Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith, Incorporated.

 

“First Tier Foreign Subsidiary” means, at any date of determination, a Foreign
Subsidiary in which the Borrower or any Domestic Subsidiary (or any combination
thereof) owns directly more than 50%, in the aggregate, of the Equity Interests
of such Subsidiary.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries for
accounting and tax purposes, ending on the Saturday nearest September 30 of each
year.

 

“FLSA” means the Fair Labor Standards Act of 1938.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by any Loan Party or Subsidiary that is not subject to the laws
of the United States of America; or (b) mandated by a government other than the
United States for employees of any Loan Party or Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

18

--------------------------------------------------------------------------------


 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations in respect of Letters of Credit issued by such
Issuing Lender other than such L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

 

“FSHCO” means (i) SSCI Holdings and (ii) any Domestic Subsidiary of the Borrower
substantially all of the assets of which consist of Equity Interests in, or Debt
of, one or more direct or indirect Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any Debt
or other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Debt or other obligation of
the payment or performance of such Debt or other obligation, (iii) to maintain
working capital, equity capital or any other financial

 

19

--------------------------------------------------------------------------------


 

statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Debt or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Debt or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part); provided that the term “Guarantee” shall not include any
liability by endorsement of instruments for collection or deposit in the
Ordinary Course of Business or customary indemnification obligations entered
into in the Ordinary Course of Business or in connection with any transaction
permitted hereby.  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means, collectively, the Subsidiaries of the Borrower party to the
Guaranty.

 

“Guaranty” means the Guaranty Agreement dated as of May 20, 2015 and conformed
through the Closing Date and made by the Guarantors in favor of the
Administrative Agent for the benefit of the Secured Parties, irrespective of the
existence of a Collateral Period, in the form attached hereto as Exhibit K, as
supplemented from time to time by the execution and delivery of Guaranty Joinder
Agreements.

 

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Subsidiary to the Administrative Agent.

 

“Hazardous Materials” means all substances, wastes, or chemicals regulated or
defined by a Governmental Authority as “hazardous”, “radioactive”, “explosive”,
“infectious or medical waste”, “toxic”, a “pollutant” or “contaminant”, pursuant
to an applicable Environmental Law, including petroleum or petroleum
distillates, natural gas, natural gas liquids, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas and toxic mold.

 

“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.  For the
avoidance of doubt, the following shall not be deemed a “Hedging

 

20

--------------------------------------------------------------------------------


 

Agreement”: (i) any phantom stock or similar plan (including any stock option
plan) providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries, (ii) any stock option or warrant agreement for the purchase of
Equity Interests of the Borrower or any Permitted Call Spread Swap Agreement,
(iii) the purchase of Equity Interests or Debt (including securities convertible
into Equity Interests) of Borrower pursuant to delayed delivery contracts or
(iv) any of the foregoing to the extent that it constitutes a derivative
embedded in a convertible security issued by the Borrower.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedging
Agreement with the Borrower or any Subsidiary, is a Lender or an Affiliate of a
Lender or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Hedging Agreement with the Borrower or any Subsidiary, in each case, in its
capacity as a party to such Hedging Agreement, in each case so long as such
Person or its Affiliate continues to be a Lender.

 

“Honor Date” has the meaning assigned to such term in Section 2.03(c)(i).

 

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

 

“Increase” has the meaning specified in Section 2.14(a).

 

“Increase Effective Date” has the meaning specified in Section 2.14(d).

 

“Incremental Term Facility” has the meaning specified in Section 2.14(a).

 

“Incremental Term Facility Amendment” has the meaning specified in
Section 2.14(g).

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Insignificant Subsidiary” means (a) any Domestic Subsidiary (excluding any
Excluded Subsidiaries) that together with its Domestic Subsidiaries (excluding
any Excluded Subsidiaries), has assets (excluding any intercompany items) with
an aggregate book value of no more than five percent (5%) of the consolidated
total assets (excluding any intercompany items) of the Borrower and its Domestic
Subsidiaries (excluding any Excluded Subsidiaries), as of the most recently
ended Fiscal Quarter; provided that, if at any time, the total assets (excluding
any intercompany items) of the Insignificant Subsidiaries that are Domestic
Subsidiaries (excluding any Excluded Subsidiary), taken as a whole, as of the
last day of the most recently ended Fiscal Quarter shall be greater than ten
percent (10%) of the consolidated total assets (excluding any intercompany
items) of the Borrower and its Domestic Subsidiaries (excluding any Excluded
Subsidiaries), then the Borrower shall take such actions as may be necessary,
including causing an Insignificant Subsidiary that is a Domestic Subsidiary
(other than an Excluded Subsidiary) to become a Guarantor and grant security
interests pursuant to Section 6.09, in order to reduce such

 

21

--------------------------------------------------------------------------------


 

percentage to ten percent (10%) or less at such time and (b) any Foreign
Subsidiary that, together with its Subsidiaries, has assets with an aggregate
book value of no more than $20,000,000, as of the last day of the most recently
ended Fiscal Quarter.

 

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, provincial, territorial, federal or foreign law for, or
any agreement of such Person to, (a) the entry of an order for relief under the
Bankruptcy Code or any other insolvency, debtor relief or debt adjustment law;
(b) the appointment of a receiver, interim receiver, receiver-manager, monitor,
trustee, liquidator, administrator, conservator or other custodian for such
Person or any part of its Property under any bankruptcy or insolvency law
(including, in each case, the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority acting in such a capacity); or (c) an
assignment or trust mortgage for the benefit of creditors under any bankruptcy
or insolvency law.

 

“Intellectual Property” means all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

 

“Intellectual Property Claim” means any written claim or assertion (whether by
suit or otherwise) that the Borrower’s or any Subsidiary’s ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.

 

“Interco Subordination Agreement” means the Interco Subordination Agreement
dated as of May 20, 2015 and conformed through the Closing Date among the Loan
Parties, each Subsidiary that may from time to time become a payee on any
Intercompany Debt owed by any Loan Party, the Administrative Agent, and the
other parties thereto, in the form attached hereto as Exhibit L.

 

“Intercompany Debt” means Debt (whether or not evidenced by a writing) of the
Borrower or any of its Subsidiaries payable to, as applicable, the Borrower or
any of its Subsidiaries.

 

“Intercreditor Agreement” means (i) that certain Intercreditor Agreement, dated
as of June 4, 2014, by and between the Administrative Agent and the Senior Notes
Collateral Agent, and (ii) any replacement intercreditor agreement entered into
by the applicable holders of, or trustee with respect to, the Senior Notes and
the Administrative Agent in respect of the Senior Notes.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

22

--------------------------------------------------------------------------------


 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week or one, two, three or
six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a
Eurodollar Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
managing the interest rate exposure or interest rate risk associated with the
Borrower’s and its Subsidiaries’ operations and not for speculative purposes.

 

“Inventory” has the meaning set forth in the UCC, including all goods intended
for sale, lease, display or demonstration; all work in process; and all raw
materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in the business of the Borrower or any Subsidiary (but excluding
Equipment).

 

“Investment” by any Person means any acquisition of all or substantially all the
assets of, or a business line or unit or a division of, another Person; any
acquisition of record or beneficial ownership of any Equity Interests of another
Person; or any advance or capital contribution to another Person.  For purposes
of calculation, the amount of any Investment outstanding at any time shall be
the aggregate amount of such Investment less all cash dividends and cash
distributions received by such Person thereon (or in the case of noncash
dividends and distributions received by such Person, the amount of cash received
in respect thereof when and if converted into cash).

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

23

--------------------------------------------------------------------------------


 

“Issuer Documents” means, with respect to any Letter of Credit issued by any
Issuing Lender, the Letter of Credit Application, and any other document,
agreement and instrument entered into by such Issuing Lender and the Borrower
(or any Subsidiary) or in favor of such Issuing Lender and relating to such
Letter of Credit.

 

“Issuing Lender” means, individually or collectively as the context may
indicate, (a) Bank of America in its capacity as an issuer of Letters of Credit
hereunder, or any successor to Bank of America in its capacity as an issuer of
Letters of Credit hereunder, (b) The Bank of Tokyo-Mitsubishi UFJ, Ltd. in its
capacity as an issuer of Letters of Credit hereunder, or any successor to The
Bank of Tokyo-Mitsubishi UFJ, Ltd. in its capacity as an issuer of Letters of
Credit hereunder, (c) Bank of the West in its capacity as an issuer of Letters
of Credit hereunder, or any successor to Bank of the West in its capacity as an
issuer of Letters of Credit hereunder and (d) any other Lender, selected by the
Borrower in consultation with the Administrative Agent, which has consented to
its appointment by the Borrower as an issuer of Letters of Credit hereunder in
its capacity as an issuer of Letters of Credit hereunder, in each case, with the
commitments of each Issuing Lender as set forth in Schedule 2.01; provided that
at no time shall there be more than three (3) Issuing Lenders without the
consent of the Administrative Agent.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

24

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any letter of credit issued hereunder, providing for
the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.  A Letter of Credit may be a commercial
letter of credit or a standby letter of credit; provided, however, that any
commercial letter of credit issued hereunder shall provide for payment in cash
only and not pursuant to time drafts.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Lender.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $100,000,000 and (b) the Aggregate Commitments at such time.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“LIBOR” has the meaning set forth in the definition of LIBOR Screen Rate.

 

“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg 70 screen
page or other applicable screen page the Administrative Agent designates to
determine LIBOR (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent and the Borrower, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower).

 

25

--------------------------------------------------------------------------------


 

“License” means any license or agreement under which any Loan Party is
authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral, any use of Property or any
other conduct of its business.

 

“Licensor” means any Person from whom a Loan Party obtains the right to use any
Intellectual Property.

 

“Lien” means with respect to any asset, any mortgage, leasehold mortgage, lien
(statutory or otherwise), pledge, charge, security interest, hypothecation,
assignment for security, deposit arrangement, or other encumbrance or
preferential arrangement in the nature of a security interest of any kind or
nature in respect of such asset.  For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset, or, in the case of real property, subject to any easement, right of way
or other encumbrance on title.

 

“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, by which (a) for any material Collateral located on
leased premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises to store or dispose of
the Collateral; (b) for any Collateral held by a warehouseman, processor,
shipper, customs broker or freight forwarder, such Person waives or subordinates
any Lien it may have on the Collateral, agrees to hold any Documents in its
possession relating to the Collateral as agent for the Administrative Agent, and
agrees to deliver the Collateral to the Administrative Agent upon request;
(c) for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges the Administrative Agent’s Lien, waives or subordinates any Lien it
may have on the Collateral, and agrees to deliver the Collateral to the
Administrative Agent upon request; and (d) for any Collateral subject to a
Licensor’s Intellectual Property rights, the Licensor grants to the
Administrative Agent the right, vis-à-vis such Licensor, to enforce the
Administrative Agent’s Liens with respect to the Collateral, including the right
to dispose of it with the benefit of the Intellectual Property, whether or not a
default exists under any applicable License.

 

“Liquidity Threshold” has the meaning set forth in the definition of Maturity
Date.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, this Agreement, the Disclosure Letter, the
Notes, the Security Documents, the Guaranty, the Fee Letter, the Issuer
Documents, the Interco Subordination Agreement and all agreements creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.15.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Loan Year” means each 12 month period commencing on the Closing Date and on
each anniversary of the Closing Date.

 

26

--------------------------------------------------------------------------------


 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” has the meaning set forth in Regulation U of the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole; (b) a material impairment of the ability of
the Administrative Agent or any Lender to enforce or collect any obligations
arising under any Loan Document or if a Collateral Period is in effect to
realize upon the Collateral, or of the ability of the Borrower or any Guarantor
to perform its obligations under any Loan Document to which it is a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Guarantor of any Loan Document to
which it is a party.

 

“Material Contract” means any agreement or arrangement to which the Borrower or
any Subsidiary is party (other than the Loan Documents) (a) that is deemed to be
a material contract under any securities law applicable to such Person,
including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to Subordinated Debt or Debt having
an outstanding principal amount of $35,000,000 or more.

 

“Material Indebtedness” means any Debt (other than the Loans), or obligations in
respect of one or more Hedging Agreements, of any Loan Party evidencing an
outstanding principal amount exceeding $35,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of such Loan
Party in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Loan Party
would be required to pay if such Hedging Agreement were terminated at such time.

 

“Maturity Date” means February 1, 2023; provided that, if, on any day during the
six (6) month period immediately prior to the Senior Notes Maturity Date, the
Available Liquidity of the Borrower is less than the outstanding principal
amount of all Senior Notes (the “Liquidity Threshold”) and the Senior Notes have
not been repaid in full, the “Maturity Date” shall be the later of (x) such date
to occur during such six (6) month period and (y) the date that is ninety-two
(92) days prior to the Senior Notes Maturity Date (any such event, a “Springing
Maturity Date”), except that (i) in the case of the foregoing clause (y), if the
Liquidity Threshold is subsequently satisfied during the interim period prior to
such 92nd day (and for so long as it is satisfied), the Springing Maturity Date
shall not apply and (ii) if any “Maturity Date” or any “Springing Maturity
Date”, as the case may be, is not a Business Day, such Maturity Date or
Springing Maturity Date shall be the immediately preceding Business Day.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of any Issuing Lender with respect
to Letters of Credit issued by such Issuing Lender and outstanding at such time,
(ii) with respect to Cash Collateral consisting of cash or deposit

 

27

--------------------------------------------------------------------------------


 

account balances provided in accordance with the provisions of
Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal to 105% of the
Outstanding Amount of the applicable L/C Obligations in the case of
Section 2.15(a)(i) and (a)(ii) and all L/C Obligations in the case of
Section 2.15(a)(iii), and (iii) otherwise, an amount determined by the
Administrative Agent and the Issuing Lenders in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Moody’s Rating” means, as of any date of determination, the corporate family
rating (or any substantially similar successor rating, however styled) of the
Borrower and its Subsidiaries as determined by Moody’s.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Guarantor Subsidiary” means any Subsidiary that is not a Guarantor.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Bank Product, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that the “Obligations” of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor and “Obligations” shall exclude
obligations arising from any Permitted Call Spread Swap Agreement.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Ordinary Course of Business” means the ordinary course of business of the
Borrower or any Subsidiary, in the exercise of its reasonable business judgment
and undertaken in good faith.

 

28

--------------------------------------------------------------------------------


 

“Organic Documents” means, with respect to any Person, its charter, certificate
or articles of incorporation, bylaws, articles of organization, limited
liability agreement, operating agreement, members agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or operation of such Person.

 

“OSHA” means the Occupational Safety and Hazard Act of 1970.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (b) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(c) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Overnight LIBOR Rate” means, for any interest calculation with respect to a
Swing Line Loan on any date, the rate per annum equal to LIBOR or a comparable
or successor rate approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time determined two Business
Days prior to such date for Dollar deposits with a term of one day commencing
that day; provided that, to the extent a comparable or successor rate is
approved by the Administrative Agent in connection with the rate set forth in
this definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to LIBOR
or any comparable or successor rate referenced in this definition above. 
Notwithstanding the foregoing, if the Overnight LIBOR Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

 

29

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Payment Item” means each check, draft or other item of payment payable to the
Borrower, including those constituting proceeds of any Collateral.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Loan Party or ERISA
Affiliate or to which any Loan Party or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

 

“Permitted Acquisition” means any acquisition by the Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger, amalgamation, or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, any Person; provided
that:

 

(a)                                 immediately prior to, and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(b)                                 all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
Applicable Laws and in conformity with all applicable Governmental Approvals;

 

(c)                                  in the case of the acquisition of Equity
Interests in which all of the Equity Interests (except for any such Equity
Interests in the nature of directors’ qualifying shares required pursuant to
applicable law) acquired or otherwise issued by such Person or any newly formed
Subsidiary of the Borrower in connection with such acquisition shall be owned
100% by the Borrower or any other Loan Party, the Borrower shall take, or cause
to be taken, promptly after the date such Person becomes a Subsidiary of the
Borrower, to the extent applicable, each of the actions set forth in
Section 6.09;

 

(d)                                 in the case of an acquisition where the
consideration paid (excluding any Earn-Outs) is $50,000,000 or more, the
Borrower shall have delivered to the Administrative Agent at least ten
(10) Business Days (or such shorter period of time as may be agreed to by the
Administrative Agent) prior to such proposed acquisition, all relevant financial
information with respect to such acquired assets or Equity Interests, including,
without limitation, the aggregate consideration for such acquisition;

 

(e)                                  any Person or assets or division as
acquired in accordance herewith shall constitute a Permitted Business; and

 

30

--------------------------------------------------------------------------------


 

(f)                                   such acquisition shall not have been
preceded by a tender offer that has not been approved by the board of directors
of such Person.

 

“Permitted Asset Disposition” means (a) a sale of Inventory in the Ordinary
Course of Business (including, without limitation, the sale of Inventory from
the Borrower or any Subsidiary to the Borrower or any Subsidiary); (b) a
disposition of Equipment; (c) a disposition of damaged, worn out, surplus or
obsolete personal property or fixtures in the Ordinary Course of Business so
long as such property is no longer necessary for the proper conduct of the
business of the Borrower and its Subsidiaries; (d) termination of a lease of
real or personal Property that is not necessary for the Ordinary Course of
Business, could not reasonably be expected to have a Material Adverse Effect and
does not result from any Loan Party’s default; (e) any Asset Disposition
approved in writing by the Administrative Agent and Required Lenders;
(f) replacement of Equipment that is worn, damaged or obsolete with Equipment of
like function and value, if the replacement Equipment is acquired substantially
contemporaneously with such disposition and is free of Liens; (g) any
involuntary loss resulting from a casualty event or condemnation; (h) the lapse
or abandonment of Intellectual Property so long as such Intellectual Property is
not material to the business of the Borrower and its Subsidiaries; or (i) the
surrender or waiver of litigation rights or the settlement, release or surrender
of tort or other litigation claims of any kind.

 

“Permitted Business” means any business that is related, ancillary or
complementary to the businesses of the Borrower and its Subsidiaries on the
Closing Date or any reasonable extension thereof.

 

“Permitted Call Spread Swap Agreements” means (a) any agreement (including, but
not limited to, any convertible bond hedge transaction or capped call
transaction) pursuant to which, among other things, the Borrower acquires an
option requiring the counterparty thereto to deliver to the Borrower shares of
common stock of the Borrower, cash in lieu of delivering shares of common stock
or cash representing the termination value of such option or a combination
thereof from time to time upon settlement, exercise or early termination of such
option and (b) any agreement pursuant to which, among other things, the Borrower
issues to the counterparty thereto warrants to acquire common stock of the
Borrower, cash in lieu of delivering shares of common stock or cash representing
the termination value of such warrants or a combination thereof from time to
time upon settlement, exercise or early termination of such warrants, in each
case entered into by the Borrower in connection with the issuance of Convertible
Debt Securities (including, without limitation, the exercise of any
overallotment or underwriter’s option); provided that (i) the terms, conditions
and covenants of each such Permitted Call Spread Swap Agreement are customary
for agreements of such type (as reasonably determined by the Board of Directors
of the Borrower in good faith) and (ii) in the case of clause (b) above, such
Permitted Call Spread Swap Agreement is classified as an equity instrument in
accordance with GAAP.

 

“Permitted Contingent Obligations” means any Contingent Obligations (a) arising
from endorsements of Payment Items for collection or deposit in the Ordinary
Course of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $50,000,000 or less at any time.

 

31

--------------------------------------------------------------------------------


 

“Permitted Lien” has the meaning set forth in Section 7.02.

 

“Permitted Pool Transaction” means the transfer of cash, whether directly or
indirectly, through the repayment of or making of any Intercompany Debt, the
making of any Upstream Payment, the making of Investments or otherwise in the
Ordinary Course of Business, from a Foreign Subsidiary to another Foreign
Subsidiary in order to have the cash balances of such Foreign Subsidiaries repay
or refund their obligations under a cash management pool with a financial
institution; provided that in connection with any such transfer, (i) if any cash
is proposed to be transferred from a Loan Party to a Foreign Subsidiary, prior
to, or simultaneously with, such proposed transfer, an equivalent amount of cash
shall be transferred to such Loan Party from a Foreign Subsidiary and (ii) if
any cash is proposed to be transferred to a Loan Party from a Foreign
Subsidiary, prior to, or simultaneously with, such proposed transfer, an
equivalent amount of cash shall be transferred from such Loan Party to a Foreign
Subsidiary.

 

“Permitted Purchase Money Debt” means any Purchase Money Debt of the Borrower
and its Subsidiaries that is unsecured or secured only by a Purchase Money Lien,
as long as the aggregate principal amount of all such Purchase Money Debt does
not exceed $100,000,000 at any time plus any amount permitted by and not
utilized pursuant to Section 7.01(l), but in no event shall the aggregate
outstanding principal amount of Purchase Money Debt and Debt permitted under
Section 7.01(l) exceed at any time $200,000,000.

 

“Permitted Securitization Facility” shall mean a financing facility established
by a Securitization Subsidiary and one or more of the Borrower or its
Subsidiaries, whereby the Borrower or its Subsidiaries shall have sold or
transferred accounts receivable, payment intangibles, chattel paper, payments,
or similar rights to payment to a Securitization Subsidiary; provided that
(a) except as permitted in respect of indemnities by clause (b) of this proviso,
no portion of the Debt or any other obligation (contingent or otherwise) under
such Permitted Securitization Facility shall be guaranteed by the Borrower or
any of its Subsidiaries (other than a Securitization Subsidiary), (b) there
shall be no recourse or obligation to the Borrower or any of its Subsidiaries
(other than a Securitization Subsidiary) whatsoever other than pursuant to
representations, warranties, covenants and indemnities entered into in the
Ordinary Course of Business in connection with such Permitted Securitization
Facility that in the reasonable opinion of the Borrower are customary for
securitization transactions and (c) none of the Borrower nor any of its
Subsidiaries (other than the Securitization Subsidiary) shall have provided,
either directly or indirectly, any other credit support of any kind in
connection with such Permitted Securitization Facility, other than as set forth
in clause (b) of this definition.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, an
ERISA Affiliate.

 

32

--------------------------------------------------------------------------------


 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means the Pledge Agreement dated as of May 20, 2015 and
conformed through the Closing Date made by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties in the form attached
hereto as Exhibit J, as supplemented from time to time by the execution and
delivery of Pledge Joinder Agreements and Pledge Agreement Supplements.

 

“Pledge Agreement Supplement” means each Pledge Agreement Supplement,
substantially in the form thereof attached to the Pledge Agreement, executed and
delivered by a Loan Party to the Administrative Agent.

 

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by a
Loan Party to the Administrative Agent.

 

“Pro Forma Effect” means, for any Specified Transaction, whether actual or
proposed, for purposes of determining compliance with the financial covenants
set forth in Section 7.17, each such Specified Transaction or proposed Specified
Transaction shall be deemed to have occurred on and as of the first day of the
relevant period of four consecutive Fiscal Quarters, and the following pro forma
adjustments shall be made:

 

(a)                                 in the case of an actual or proposed Asset
Disposition, all income statement items (whether positive or negative)
attributable to the division or line of business or the Person subject to such
Asset Disposition shall be excluded from the results of the Borrower and its
Subsidiaries for such period;

 

(b)                                 in the case of an actual or proposed
Permitted Acquisition, income statement items (whether positive or negative)
attributable to the Property, line of business or the Person subject to such
Permitted Acquisition shall be included in the results of the Borrower and its
Subsidiaries for such period;

 

(c)                                  interest accrued during such period on, and
the principal of, any Debt repaid or to be repaid or refinanced in such
Specified Transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such period; and

 

(d)                                 any Debt actually or proposed to be incurred
or assumed in such Specified Transaction shall be deemed to have been incurred
as of the first day of such period, and interest thereon shall be deemed to have
accrued from such day on such Debt at the applicable rates provided therefor
(and in the case of interest that does or would accrue at a formula or floating
rate, at the rate in effect at the time of determination) and shall be included
in the results of the Borrower and its Subsidiaries for such period.

 

Whenever any financial covenant set forth in Section 7.17 is to be calculated
giving Pro Forma Effect to any Specified Transaction, such calculations shall be
made in good faith by a financial or accounting officer of the Borrower who is a
Senior Officer.

 

33

--------------------------------------------------------------------------------


 

“Pro Forma Compliance” means, with respect to any Specified Transaction, that
such Specified Transaction does not cause, create or result in a Default after
giving Pro Forma Effect, based upon the results of operations for the most
recently completed period of four consecutive Fiscal Quarters for which
financial statements are available, to (a) such Specified Transaction and
(b) all other Specified Transactions which are contemplated in connection
therewith or required to be given Pro Forma Effect hereunder that have occurred
on or after the first day of such period.

 

“Properly Contested” means with respect to any obligation of any Person, (a) the
obligation is subject to a bona fide dispute regarding amount or the Person’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established to the extent required in
accordance with GAAP; (d) non-payment could not reasonably be expected to have a
Material Adverse Effect, nor result in forfeiture or sale of any material
portion of the assets of the Person; (e) except for non-delinquent tax Liens, no
Lien is imposed on any material portion of the assets of the Person, unless
bonded and stayed to the extent reasonably requested by and to the satisfaction
of the Administrative Agent; and (f) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Purchase Money Debt” means (a) Debt (other than the Obligations) for payment of
any of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

 

“Purchase Money Lien” means a Lien that secures Purchase Money Debt, encumbering
only the fixed assets and related software acquired with such Debt, and any
accession, addition or improvement thereto, any replacement thereof and the
proceeds thereof, together with customary cash deposits, and constituting a
Capital Lease or a purchase money security interest under the UCC.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901 et
seq.).

 

34

--------------------------------------------------------------------------------


 

“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real Property and related appurtenances or any buildings,
structures, parking areas or other improvements thereon.

 

“Recipient” means the Administrative Agent, any Lender or any Issuing Lender.

 

“Refinancing Conditions” means the following conditions for Refinancing Debt:
(a) it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed, replaced or refinanced plus an
amount necessary to pay any fees and expenses, including premiums and
defeasances costs, related thereto; (b) it has a final maturity no sooner than,
and a weighted average life no less than, the Debt being extended, renewed,
replaced or refinanced; (c) it is subordinated to the Obligations at least to
the same extent as the Debt being extended, renewed, replaced or refinanced;
(d) taken as a whole in each case, (i) the representations, (ii) the covenants
and (iii) the defaults applicable to it are not materially less favorable to the
Borrower (determined by the Borrower in good faith in consultation with the
Administrative Agent) than those applicable to the Debt being extended, renewed,
replaced or refinanced (it being understood and agreed that, in determining
whether any of the foregoing provisions of Refinancing Debt are materially less
favorable to the Borrower, the Borrower shall be permitted (but shall not be
required) to consult with the Administrative Agent prior to incurring such
Refinancing Debt and request that the Administrative Agent make a determination
as to whether such provisions are materially less favorable to the Borrower, and
the good faith determination of the Administrative Agent in that regard shall be
definitive and it being further understood that the Administrative Agent shall
have no obligation to make any such determination); (e) any Liens securing such
Debt cover the same types of property as the Debt being extended, renewed,
replaced or refinanced; (f) no additional Person is obligated on such Debt
unless such Person would otherwise be permitted under this Agreement to be
obligated on the Debt being extended, renewed, replaced or refinanced; and
(g) upon giving effect to it, no Default or Event of Default exists.

 

“Refinancing Debt” means Debt that is the result of an extension, renewal,
replacement or refinancing of Debt permitted under Section 7.01(b), (d), (f) or
(s).

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Assets” means, with respect to any receivables, any assets related
thereto, including all collateral securing such receivables, all contracts and
contract rights, purchase orders, leases, security interests, financing
statements or other documentation in respect of such receivables, and all
guarantees, indemnities, warranties or other documentation or other obligations
in respect of any such receivable, any other assets which are customarily
transferred, or in respect of which security interests are customarily granted
in connection with transactions (including without limitation any Permitted
Securitization Facility) involving receivables similar to the receivables,
interest in goods represented by the receivables and all goods returned by or
reclaimed, repossessed or recovered from, the account debtor, and any
collections or proceeds of the foregoing, and any Equity Interests in a
Securitization Subsidiary.

 

35

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the Issuing Lender in respect of such Unreimbursed Amount,
as the case may be, in making such determination.

 

“Resignation Effective Date” has the meaning specified in Section 9.06.

 

“Restrictive Agreement” means an agreement (other than a Loan Document) that
conditions or restricts the right of the Borrower, any other Loan Party or any
Subsidiary to Guarantee any Debt, to grant Liens on any assets, to declare or
make Distributions or to repay any Intercompany Debt.

 

“Revolver Increase” has the meaning specified in Section 2.14(a).

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by the Borrower or any Subsidiary under a License.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“S&P Rating” means, as of any date of determination, the corporate rating (or
any substantially similar successor rating, however styled) of the Borrower and
its Subsidiaries as determined by S&P.

 

36

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank.

 

“Secured Hedge Agreement” means any Hedging Agreement permitted hereunder that
is entered into by and between the Borrower or any Subsidiary and any Hedge
Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.

 

“Securitization Subsidiary” means a wholly-owned Subsidiary of the Borrower that
is a special purpose vehicle that has been established for the sole purpose of
facilitating a financing under a Permitted Securitization Facility and that
shall not engage in any activities other than in connection with the Permitted
Securitization Facility.

 

“Security Agreement” means the Security Agreement dated as of May 20, 2015 and
conformed through the Closing Date made by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties in the form attached
hereto as Exhibit I, as supplemented from time to time by the execution and
delivery of Security Joinder Agreements.

 

“Security Documents” means, collectively, the Security Agreement, each Security
Joinder Agreement, the Pledge Agreement, each Pledge Joinder Agreement, each
Pledge Agreement Supplement, each of the collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.09, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to a Security Agreement, executed and
delivered by a Subsidiary to the Administrative Agent.

 

“Senior Notes” means the 4.375% Senior Secured Notes due June 2019 issued by the
Borrower pursuant to the Senior Notes Indenture, in the aggregate original
principal amount of $375,000,000.

 

“Senior Notes Collateral Agent” means U.S. Bank National Association in its
capacity as notes collateral agent under the Senior Notes Indenture, or any
successor thereto.

 

“Senior Notes Documents” means the Senior Notes, the Guarantees of the Senior
Notes, any security agreements, pledge agreements or other similar agreements
that create or purport to create a Lien in favor of the Senior Notes Collateral
Agent to secure the obligations in respect of the Senior Notes, the Refinancing
Debt in respect of the Senior Notes and the Guarantees thereof and the security
agreements, pledge agreements or other similar agreements delivered in
connection therewith, and all other documents, agreements or instruments
executed and delivered with respect to any of the foregoing.

 

37

--------------------------------------------------------------------------------


 

“Senior Notes Indenture” means that certain Indenture dated as of June 4, 2014
among the Borrower, the Subsidiaries of the Borrower party thereto as guarantors
and U.S. Bank National Association, as trustee and notes collateral agent.

 

“Senior Notes Maturity Date” means the stated maturity date of the Senior Notes
(i.e., June 1, 2019).

 

“Senior Notes Preference Period” means the period commencing 92 days prior to
the Senior Notes Maturity Date and ending on the date that the outstanding
principal amount of all Senior Notes, together with interest thereon, due on or
prior to the Senior Notes Maturity Date are fully and finally repaid.

 

“Senior Notes Preference Period Threshold” means an amount equal to
$100,000,000.

 

“Senior Officer” means the chairman of the board, president, chief executive
officer, chief financial officer or treasurer of the Borrower or, if the context
requires, any other Loan Party, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Senior Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such Senior
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.

 

“Solvent” and “Solvency” mean, as to any Person as of the date of determination,
such Person (a) owns Property whose fair salable value is greater than the
amount required to pay all of its debts (including contingent, subordinated,
unmatured and unliquidated liabilities); (b) owns Property whose present fair
salable value (as defined below) is greater than the probable total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities) of
such Person as they become absolute and matured; (c) is able to pay all of its
debts as they mature; (d) has capital that is not unreasonably small for its
business and is sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage; (e) is not “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code; and (f) has not
incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates. “Fair
salable value” means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

38

--------------------------------------------------------------------------------


 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19 or Section 28 of the Guaranty).

 

“Specified Transaction” means (a) a Disposition of all of the Equity Interests
of a Person or all or substantially all of a division or a line of business,
(b) any Acquisition for which the consideration paid (excluding Earn-Outs) is
$50,000,000 or more, (c) Debt incurred pursuant to Section 7.01(r) or
Section 7.01(v), or (d) a Distribution made pursuant to Section 7.03(a)(i).

 

“SSCI Holdings” means Sanmina-SCI Holdings, LLC, a Delaware limited liability
company.

 

“Subordinated Debt” means unsecured Debt incurred by the Borrower that is
expressly subordinate and junior in right of payment to the full and final
payment of all Obligations, has no scheduled amortization payments or mandatory
prepayments or redemptions (other than as a result of an event of default
thereunder or as a result of customary change of control provisions or as a
result of such Debt being convertible into Equity Interests of the Borrower)
prior to 91 days after the Maturity Date, and the covenants and subordination
provisions thereof are reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the outstanding shares
of securities or other interests having ordinary voting power for the election
of directors or other equivalent governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly or indirectly, by such Person. 
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor to Bank of America in its capacity as swing line
lender hereunder, in each case, with the commitments of such Swing Line Lender
as set forth in Schedule 2.01.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Senior
Officer of the Borrower.

 

39

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means, at any time, an amount equal to the lesser of
(a) $75,000,000 and (b) the Aggregate Commitments at such time.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

40

--------------------------------------------------------------------------------


 

“Upstream Payment” means a Distribution by a Subsidiary of the Borrower to the
Borrower or a wholly-owned Subsidiary.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any Organic
Document and any Loan Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein or in
any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

41

--------------------------------------------------------------------------------


 

1.03                        Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Debt of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding the implementation of any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

(c)                                  Pro Forma Treatment.  Each Asset
Disposition of all of the Equity Interests of a Person or all or substantially
all of a division or a line of business, and each Permitted Acquisition, by the
Borrower and its Subsidiaries that is consummated during any relevant period of
four consecutive Fiscal Quarters shall, for purposes of determining compliance
with the financial covenants set forth in Section 7.17 and for purposes of
determining the Applicable Rate, be given Pro Forma Effect as if such
transaction had occurred on and as of the first day of such period.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day; Rates.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable).

 

42

--------------------------------------------------------------------------------


 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

1.07                        Currency Equivalents Generally.  Any amount
specified in this Agreement (other than in Articles II, IX and X) or any of the
other Loan Documents to be in Dollars shall also include the equivalent of such
amount in any currency other than Dollars.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Committed Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Committed Loan”) to the Borrower in Dollars from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment and
(iii) during the Senior Notes Preference Period, the Total Outstandings shall
not exceed the Senior Notes Preference Period Threshold.  Within the limits of
each Lender’s Commitment, and subject to the other terms and conditions hereof,
the Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01.  Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of
Committed Loans.  (a)  Each Committed Borrowing, each conversion of Committed
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone or (B) a Committed Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Administrative Agent of a Committed Loan Notice.  Each such notice must be
received by the Administrative Agent not later than 1:30 p.m. (i) two
(2) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans.  Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.03(c) and
2.04(c), each Committed Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails

 

43

--------------------------------------------------------------------------------


 

to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  Notwithstanding anything to the contrary herein,
a Swing Line Loan may not be converted to a Eurodollar Rate Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a).  In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Committed Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than five (5) Interest Periods in effect with respect to Committed Loans.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all of the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent, and such Lender.

 

44

--------------------------------------------------------------------------------


 

2.03                        Letters of Credit.

 

(a)  The Letter of Credit Commitment.  (i)  Subject to the terms and conditions
set forth herein, (A) each Issuing Lender agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit issued by it; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Outstandings shall not exceed the Aggregate Commitments, (x) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (z) during the Senior Notes Preference Period, the Total
Outstandings shall not exceed the Senior Notes Preference Period Threshold. 
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

(ii)                                  No Issuing Lender shall issue any Letter
of Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of the requested Letter of Credit would occur more than twelve months after
the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Lenders and such Issuing Lender have approved such expiry date or (y) such
Letter of Credit is cash collateralized on terms and pursuant to arrangements
satisfactory to such Issuing Lender.

 

(iii)                               No Issuing Lender shall be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing the Letter of Credit, or any Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit,

 

45

--------------------------------------------------------------------------------


 

or request that such Issuing Lender refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon such
Issuing Lender with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Lender in good faith deems material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of such Issuing Lender applicable to letters of
credit generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and such Issuing Lender, the Letter of Credit is in an
initial stated amount less than $10,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars;

 

(E)                                any Lender is at that time a Defaulting
Lender, unless the Issuing Lenders have entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Issuing Lenders (in their sole
discretion) with the Borrower or such Lender to eliminate the Issuing Lenders’
actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the Issuing Lenders have actual or potential
Fronting Exposure, as they may elect in their sole discretion; or

 

(F)                                 the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(iv)                              No Issuing Lender shall amend any Letter of
Credit if such Issuing Lender would not be permitted at such time to issue the
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 No Issuing Lender shall be under any
obligation to amend any Letter of Credit if (A) such Issuing Lender would have
no obligation at such time to issue the Letter of Credit in its amended form
under the terms hereof, or (B) the beneficiary of the Letter of Credit does not
accept the proposed amendment to the Letter of Credit.

 

(vi)                              Each Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each Issuing Lender shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such Issuing Lender in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit issued by it as fully as if the
term “Administrative Agent” as used in Article IX included such Issuing Lender
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to such Issuing Lender.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.  (i)  Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the applicable Issuing Lender (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Senior Officer of the Borrower.  Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the applicable
Issuing Lender, by personal delivery or by any other means acceptable to such
Issuing Lender.  Such Letter of Credit Application must be received by the
applicable Issuing Lender and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such Issuing Lender may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the applicable Issuing Lender:  (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
Issuing Lender may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable Issuing Lender (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as such Issuing Lender may require.  Additionally, the Borrower shall
furnish to the applicable Issuing Lender and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such Issuing Lender or the
Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable Issuing Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, such Issuing Lender will provide the Administrative Agent with a copy
thereof.  Unless the applicable Issuing Lender has received written notice from
any Lender, the Administrative Agent or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in
Section 4.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, such Issuing Lender shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Lender’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable Issuing Lender a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

 

47

--------------------------------------------------------------------------------


 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the applicable Issuing Lender may, in
its sole discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit such Issuing Lender to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the applicable Issuing Lender,
the Borrower shall not be required to make a specific request to such Issuing
Lender for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Lender to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such Issuing Lender shall not permit any such extension
if (A) such Issuing Lender has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such Issuing Lender not to permit
such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable Issuing Lender will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.  (i)  Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the applicable Issuing
Lender shall notify the Borrower and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the date of any payment by any Issuing Lender under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
such Issuing Lender through the Administrative Agent in an amount equal to the
amount of such drawing.  If the Borrower fails to so reimburse the applicable
Issuing Lender by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a

 

48

--------------------------------------------------------------------------------


 

Committed Loan Notice).  Any notice given by any Issuing Lender or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the
applicable Issuing Lender at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable Issuing Lender.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable
Issuing Lender an L/C Borrowing in the amount of the Unreimbursed Amount that is
not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate.  In such
event, each Lender’s payment to the Administrative Agent for the account of any
Issuing Lender pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)                              Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable Issuing
Lender for any amount drawn under any Letter of Credit issued by such Issuing
Lender, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of such Issuing Lender.

 

(v)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the Issuing Lenders for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against any Issuing Lender, the Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Committed
Loan Notice ).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse any Issuing Lender for the
amount of any payment made by any Issuing Lender under any Letter of Credit,
together with interest as provided herein.

 

49

--------------------------------------------------------------------------------


 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of any Issuing Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such Issuing Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by such Issuing Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such Issuing Lender in
connection with the foregoing.  If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of any
Issuing Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

 

(d)                                 Repayment of Participations.  (i)  At any
time after any Issuing Lender has made a payment under any Letter of Credit and
has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of such Issuing Lender any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of any Issuing Lender pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
such Issuing Lender in its discretion), each Lender shall pay to the
Administrative Agent for the account of such Issuing Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the applicable Issuing Lenders for each drawing under
each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

50

--------------------------------------------------------------------------------


 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
any Issuing Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by any Issuing Lender of any
requirement that exists for any Issuing Lender’s protection and not the
protection of the Borrower or any waiver by any Issuing Lender which does not in
fact materially prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by any Issuing Lender in
respect of an otherwise  complying item presented after the date specified as
the expiration date of, or the date by which documents must be received under
such Letter of Credit if presentation after such date is authorized by the UCC,
the ISP or the UCP, as applicable;

 

(vii)                           any payment by any Issuing Lender under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
any Issuing Lender under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Lender.  The Borrower
shall be conclusively deemed to have waived any such claim against the
applicable Issuing Lender and its correspondents unless such notice is given as
aforesaid.

 

(f)                                   Role of Issuing Lenders.  Each Lender and
the Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable Issuing Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such

 

51

--------------------------------------------------------------------------------


 

document or the authority of the Person executing or delivering any such
document.  None of the Issuing Lenders, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Lender shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the Issuing Lenders, the Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of any Issuing Lender shall be liable or responsible for any of the
matters described in clauses (i) through (viii) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an Issuing Lender, and such Issuing Lender may
be liable to the Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such Issuing Lender’s willful misconduct or
gross negligence or such Issuing Lender’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, each
Issuing Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Lender shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  Each Issuing Lender may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)                                  Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the applicable Issuing Lender and the Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.  Notwithstanding the foregoing, no Issuing Lender shall be
responsible to the Borrower for, and no Issuing Lender’s rights and remedies
against the Borrower shall be impaired by, any action or inaction of any Issuing
Lender required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where such Issuing Lender or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade —
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

52

--------------------------------------------------------------------------------


 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the daily
amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to Issuing Lenders.  The Borrower shall pay directly
to each Issuing Lender for its own account a fronting fee (i) with respect to
each commercial Letter of Credit, at the rate specified in the Fee Letter or at
a rate otherwise separately agreed between the Borrower and such Issuing Lender,
computed on the amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the Borrower and such Issuing Lender, computed on the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at the rate per annum specified in the
Fee Letter, in each case computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  In addition, the Borrower shall pay directly to each Issuing
Lender for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such Issuing
Lender relating to letters of credit issued by it as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the applicable Issuing Lender hereunder
for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

53

--------------------------------------------------------------------------------


 

(l)                                     Letter of Credit Reports.  For so long
as any Letter of Credit issued by any Issuing Lender (other than Bank of
America) is outstanding, such Issuing Lender shall deliver to the Administrative
Agent on the last Business Day of each calendar month, and on each date that an
L/C Credit Extension occurs with respect to any such Letter of Credit, a report
in the form of Exhibit F, appropriately completed with the information for every
outstanding Letter of Credit issued by such Issuing Lender.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that (i) after giving effect to any
Swing Line Loan, (A) the Total Outstandings shall not exceed the Aggregate
Commitments at such time, (B) the Revolving Credit Exposure of any Lender (other
than the Swing Line Lender) shall not exceed such Lender’s Commitment and
(C) during the Senior Notes Preference Period, the Total Outstandings shall not
exceed the Senior Notes Preference Period Threshold and (ii) the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
bear interest only at a rate per annum based on the Overnight LIBOR Rate.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by (A) telephone or
(B) a Swing Line Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a Swing Line Loan Notice.  Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 4:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent

 

54

--------------------------------------------------------------------------------


 

(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.

 

(c)                                  Refinancing of Swing Line Loans.  (i)  The
Swing Line Lender at any time in its sole and absolute discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice).  The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender

 

55

--------------------------------------------------------------------------------


 

in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice).  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.  (i)  At any
time after any Lender has purchased and funded a risk participation in a Swing
Line Loan, if the Swing Line Lender receives any payment on account of such
Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

56

--------------------------------------------------------------------------------


 

2.05                        Prepayments.  (a)  The Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be in a form acceptable to the Administrative Agent and be
received by the Administrative Agent not later than 1:30 p.m. (1) two Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (2) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment based on such Lender’s Applicable Percentage.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that, any notice of prepayment may be conditioned upon the
consummation of a refinancing of this Agreement or other transaction and may be
revoked by the Borrower in the event such refinancing or transaction is not
consummated, and if so revoked, such repayment shall not be due and payable. 
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Subject to Section 2.16, each such prepayment shall
be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

 

(b)                                 The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

2.06                        Termination or Reduction of Commitments.  (a)  The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit, or from
time to time permanently reduce the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $25,000,000 or any whole multiple
of $1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce (A) the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, (x) the Total Outstandings would exceed the
Aggregate Commitments or (y) during the Senior Notes Preference Period, the
Total Outstandings would exceed the Senior Notes Preference Period Threshold,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Letter of Credit
Sublimit; provided further that any notice to reduce or terminate the Aggregate
Commitments may be contingent

 

57

--------------------------------------------------------------------------------


 

upon the consummation of the refinancing of this Agreement or other transaction,
and may be revoked if such refinancing or transaction is not consummated, and if
so revoked, the Aggregate Commitments shall not be so reduced or terminated as
requested in such notice.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  The amount of any such Aggregate Commitment reduction shall not be
applied to the Swing Line Sublimit or the Letter of Credit Sublimit unless
otherwise specified by the Borrower.

 

(b)                                 Application of Commitment Reductions;
Payment of Fees.  The Administrative Agent will promptly notify the Lenders of
any termination or reduction of the Letter of Credit Sublimit, Swing Line
Sublimit or the Aggregate Commitments under this Section 2.06.  Upon any
reduction of the Aggregate Commitments, the Commitment of each Lender shall be
reduced by such Lender’s Applicable Percentage of such reduction amount.  All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

 

2.07                        Repayment of Loans.  (a)  Committed Loans.  The
Borrower shall repay to the Lenders on the Maturity Date the aggregate principal
amount of all Committed Loans outstanding on such date.

 

(b)                                 Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date.

 

2.08                        Interest.  (a)  Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Overnight LIBOR Rate plus the
Applicable Rate.

 

(b)                                 (i)  If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

58

--------------------------------------------------------------------------------


 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in Sections
2.08(b)(i) and (b)(ii) above), the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.16.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee.  The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Section 4.02 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  (i)  The Borrower shall pay to
the Arrangers and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.  All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion

 

59

--------------------------------------------------------------------------------


 

thereof, for the day on which the Loan or such portion is paid; provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.11                        Evidence of Debt.  (a)  The Credit Extensions made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender and by the Administrative Agent in the ordinary course of
business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s
Clawback.  (a)  General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

60

--------------------------------------------------------------------------------


 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Committed Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Committed Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Lender, as the case may be, the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Lender, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

61

--------------------------------------------------------------------------------


 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of (a) Obligations due and payable to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payment on account of the Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

 

62

--------------------------------------------------------------------------------


 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (w) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (x) the application of Cash Collateral provided for in Section 2.15,
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or subparticipations in
L/C Obligations or Swing Line Loans to any assignee or participant, other than
an assignment to the Borrower or any Affiliate thereof (as to which the
provisions of this Section shall apply) or (z) any payment obtained by a Lender
as consideration for it to extend the termination date of its Commitment.

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14                        Increase in Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon written notice to the Administrative Agent (which shall
promptly notify the Lenders), the Borrower may from time to time request (i) an
increase in the Aggregate Commitments (each, a “Revolver Increase”) by an
aggregate amount (for all such requests) not exceeding $200,000,000; provided
that (A) any such request for such Revolver Increase shall be in a minimum
amount of $25,000,000 and increments of $5,000,000 in excess thereof and (B) the
Borrower may make a maximum of six (6) such requests, (ii) a one-time addition
of new term loan commitments (which may be delayed draw commitments) (the
“Incremental Term Facility”, and together with the Revolver Increase, each an
“Increase”) in an aggregate amount not exceeding $375,000,000; provided that
(A) such request for such Incremental Term Facility shall be in a minimum amount
of $50,000,000 and increments of $5,000,000 in excess thereof and (B) the
proceeds of such Incremental Term Facility, together with other cash available
to the Borrower, shall be used solely to refinance all obligations owing under
the Senior Notes and Senior Notes Documents, or (iii) a combination of Increases
permitted under clauses (a)(i) and (a)(ii) above.  At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders, unless otherwise agreed by the Administrative
Agent).

 

63

--------------------------------------------------------------------------------


 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment or provide a portion of the Incremental Term
Facility, as applicable, and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested Increase.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment or provide a portion of the Incremental Term
Facility, as applicable.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested Increase and subject to the approval of the
Administrative Agent and, in the case of the Revolver Increase, each Issuing
Lender and the Swing Line Lender, the Borrower may also invite any Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
(each such third party financial institution, an “Additional Lender”).

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Commitments are increased or new delayed draw term loan commitments
are established, in each case, in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such Increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such Increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such Increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Senior Officer
of such Loan Party (x) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such Increase, and (y) in the case of the
Borrower, certifying that, before and after giving effect to such Increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (or, to the extent any
such representation and warranty is modified by materiality or Material Adverse
Effect, in all respects) on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (or, to
the extent any such representation and warranty is modified by materiality or
Material Adverse Effect, in all respects) as of such earlier date, and except
that for purposes of this Section 2.14, (i) the representations and warranties
contained in the first two sentences of Section 5.06 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.02, and (ii) the representations and warranties
contained in Section 5.14, Section 5.27 and in the last sentence of Section 5.06
shall be excluded during any Collateral Release Period, (B) no Default or Event
of Default exists or would result therefrom and (C) the Borrower is in pro forma
compliance with the financial covenants set forth in Section 7.17 (such
calculations to be made assuming the Commitments or delayed draw term loan
commitments provided pursuant to such Increase, as applicable, have been fully
utilized).  The Borrower shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under

 

64

--------------------------------------------------------------------------------


 

this Section.  On any Increase Effective Date on which new term loan commitments
under the Incremental Term Facility are effective, subject to the satisfaction
of the foregoing terms and conditions and to the extent the Borrower has
requested a borrowing under the Incremental Term Facility, or at such other time
specified in the terms and conditions for such Incremental Term Facility, each
Lender of such new term loan commitment shall make a loan to the Borrower in an
amount equal to its new term loan commitment.

 

(f)                                   Terms of Incremental Term Facility and
Revolver Increase.  The terms and provisions of loans and commitments made
pursuant to any Increase shall be as follows:

 

(i)                                     the terms and provisions of Committed
Loans made pursuant to new Commitments under the Revolver Increase shall be
identical to the Committed Loans; and

 

(ii)                                  the terms and provisions of loans made
pursuant to the delayed draw term loan commitments under the Incremental Term
Facility shall be set forth in an Incremental Term Facility Amendment.

 

(g)                                  Required Amendments. Each of the parties
hereto hereby agrees that, upon the effectiveness of the Incremental Term
Facility, this Agreement shall be amended (such amendment, an “Incremental Term
Facility Amendment”) pursuant to documentation executed by the Borrower, the
Administrative Agent and the Lenders providing such Incremental Term Facility to
the extent (but only to the extent) necessary to reflect the existence of such
Incremental Term Facility, the loans evidenced thereby, the terms and conditions
of such Incremental Term Facility (including prepayment, amortization and
pricing terms) and the joinder of any Eligible Assignee as an Additional Lender,
and any joinder agreement or amendment may without the consent or signature of
the other Lenders effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.14 and, such
amendments to include, without limitation and by way of example, distinguishing
term loans and revolving loans and the Lenders thereof.

 

(h)                                 Equal and Ratable Benefit.  The Commitments
and term loans established pursuant to this Section shall constitute Commitments
and Credit Extensions under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty and the security
interests created by the Security Documents.  The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such new Commitments or the Incremental Term
Facility, as applicable.

 

(i)                                     Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

65

--------------------------------------------------------------------------------


 

2.15                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) any
Issuing Lender has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases), following any request by the Administrative
Agent or the applicable Issuing Lender, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.18 (a)(iv) and any Cash Collateral provided by the Defaulting
Lender).  If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all applicable L/C Obligations for which Cash
Collateral is required by this Section 2.15(a), the Borrower will, forthwith
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the applicable Issuing Lender.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the Issuing Lenders and the Lenders,
and agrees to maintain, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant to Section 2.15(a) or Section 2.16, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.15(c).  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or any Issuing Lender as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Borrower shall pay on written demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

66

--------------------------------------------------------------------------------


 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the applicable Issuing Lender that there exists excess Cash Collateral;
provided, however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (y) the Person providing Cash Collateral
and the applicable Issuing Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01 and
in the definition of “Required Lenders”.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Lender or
Swing Line Lender hereunder; third, to Cash Collateralize each Issuing Lender’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.15; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any Issuing

 

67

--------------------------------------------------------------------------------


 

Lender or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
Letter of Credit Fee otherwise payable to such Defaulting Lender with respect to
such Defaulting Lender’s participation in L/C Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the applicable Issuing Lender the amount of any such Letter of Credit Fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such Letter of Credit Fee.

 

68

--------------------------------------------------------------------------------


 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.  Subject to Section 10.20, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the Issuing Lenders’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and each Issuing Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.  (a)  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Laws.  If any applicable Laws (as determined in the good faith
discretion of the Administrative Agent) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

 

69

--------------------------------------------------------------------------------


 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) if such Tax is an Indemnified
Tax, then the sum payable by the applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i)  The Borrower
shall, and does hereby, indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to  such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Lender (with a copy to the Administrative
Agent, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Lender, shall be conclusive absent manifest error.  The Borrower
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or an Issuing Lender for any reason fails to pay indefeasibly to
the Administrative Agent as required pursuant to Section 3.01(c)(ii) below. 
Upon

 

70

--------------------------------------------------------------------------------


 

making such payment to the Administrative Agent, and upon written request by the
Borrower, the Administrative Agent shall assign to the Borrower the rights of
the Administrative Agent pursuant to Section 3.01(c)(ii) below against the
applicable Defaulting Lender or Issuing Lender (other than the right of set off
pursuant to the last sentence of Section 3.01(c)(ii)).

 

(ii)                                  Each Lender and each Issuing Lender shall,
and does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or such Issuing Lender (but only
to the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (y) the Administrative Agent and the Borrower, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender or such
Issuing Lender, in each case, that are payable or paid by the Administrative
Agent or the Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and each Issuing Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or such Issuing Lender, as the case may be, under this Agreement or any other
Loan Document against any amount due to the Administrative Agent under this
clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding

 

71

--------------------------------------------------------------------------------


 

anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable); or

 

72

--------------------------------------------------------------------------------


 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-SECT, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(iv)                              For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

73

--------------------------------------------------------------------------------


 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative. Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or an Issuing
Lender, or have any obligation to pay to any Lender or any Issuing Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such Issuing Lender, as the case may be.  If any Recipient determines
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if Tax subject to indemnification and giving rise to such refund
had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This subsection shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or an Issuing Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or to make or continue Eurodollar Rate Loans or to convert
Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the

 

74

--------------------------------------------------------------------------------


 

Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon written demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid  such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.

 

(a)                                 Temporary Inability.

 

(i)                                     Except in the case of circumstances
described in Section 3.03(b), if in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof,  (A)  the Administrative
Agent determines that (1) Dollar deposits are not being offered to banks in the
London interbank Eurodollar market for the applicable amount and Interest Period
of such Eurodollar Rate Loan, or (2) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (i)(A) above,
“Impacted Loans”), or (B) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.

 

75

--------------------------------------------------------------------------------


 

(ii)                                  Notwithstanding the foregoing, if the
Administrative Agent has made the determination described in clause (a)(i)(A) of
this Section, the Administrative Agent, in consultation with the Borrower and
the affected Lenders, may establish an alternative interest rate for the
Impacted Loans,  in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause
(a)(i)(A) of the first sentence of this Section, (2) the Administrative Agent or
the Required Lenders notify the Administrative Agent and the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

(b)                                 Non- Temporary Inability.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement or any other Loan Documents, including Section 3.03(a) above,
if the Administrative Agent determines (which determination shall be conclusive
absent manifest error), or the Borrower or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

 

(A)                               adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

 

(B)                               the administrator of the LIBOR Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”); or

 

(C)                               syndicated loans currently being executed, or
that include language similar to that contained in this Section, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace LIBOR;

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable,  the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and

 

76

--------------------------------------------------------------------------------


 

any such amendment shall become effective at 5:00 p.m. (New York time) on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.

 

(ii)                                  If no LIBOR Successor Rate has been
determined and the circumstances under clause (b)(i)(A) above exist or the
Scheduled Unavailability Date has occurred (as applicable), the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) the Eurodollar Rate component shall no longer be utilized in
determining the Base Rate.  Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein.

 

(iii)                               Notwithstanding anything else herein, any
definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than zero for purposes of this Agreement.

 

(iv)                              This Section shall supersede any provisions in
Section 10.01 to the contrary.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)  Increased Costs Generally.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or any Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any Issuing Lender
or the London interbank market any other condition, cost or expense affecting
this Agreement or Eurodollar Rate Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in,

 

77

--------------------------------------------------------------------------------


 

issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or such Issuing Lender, the Borrower will pay to such Lender or such
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
Issuing Lender determines that any Change in Law affecting such Lender or such
Issuing Lender or any Lending Office of such Lender or such Lender’s or such
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Lender’s capital or on the capital of such Lender’s or
such Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an Issuing Lender setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender or such Issuing Lender
or its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Lender, as
the case may be, the amount shown as due on any such certificate within 15 days
after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any Issuing Lender to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or such Issuing Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or such Issuing Lender, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan

 

78

--------------------------------------------------------------------------------


 

equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon written demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan or a Swing Line Loan on a day
other than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan or a permitted revocation
of the applicable prepayment notice) to prepay, borrow, continue or convert any
Loan other than a Base Rate Loan or a Swing Line Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders. 
(a)  Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement.  If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, any Issuing Lender, or
any Governmental Authority for the account of any Lender or any Issuing Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or such Issuing
Lender shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such

 

79

--------------------------------------------------------------------------------


 

Lender or such Issuing Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such Issuing Lender, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such
Issuing Lender, as the case may be.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or any Issuing Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, and in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 10.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
effectiveness of the amendment and restatement of the Existing Agreement is
subject to satisfaction of the following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies or copies sent by
electronic transmission (followed promptly by originals) unless otherwise
specified, each properly executed by a Senior Officer of the signing Loan Party
(where applicable), each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) (where
applicable) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and affirmations to the Guaranty and the Interco Subordination Agreement;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               executed counterparts of affirmations to the
Security Agreement and the Pledge Agreement, together with:

 

(A)                               searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens and tax lien and
judgment searches;

 

80

--------------------------------------------------------------------------------


 

(B)                               to the extent not on file, completed UCC
financing statements for each appropriate jurisdiction as is necessary, in the
Administrative Agent’s sole discretion, to perfect the Administrative Agent’s
security interest in the Collateral;

 

(C)                               to the extent not on file, certificates and
instruments representing the Pledged Interests (as defined in the Pledge
Agreement) referred to therein accompanied by undated stock powers or
instruments of transfer executed in blank;

 

(D)                               to the extent not on file and required to be
delivered, filed, registered or recorded pursuant to the terms and conditions of
the Security Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to create and perfect the Administrative Agent’s
security interest in the Collateral;

 

(E)                                to the extent not on file, Qualifying Control
Agreements (as defined in the Security Agreement) satisfactory to the
Administrative Agent to the extent required to be delivered pursuant to the
Security Agreement; and

 

(F)                                 evidence that all other actions, recordings
and filings that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Security Documents have been taken
(including receipt of duly executed payoff letters and UCC-3 termination
statements);

 

(iv)                              such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Senior Officers of
each Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Senior Officer thereof authorized to act as a
Senior Officer in connection with this Agreement and the other Loan Documents to
which such Loan Party is a party;

 

(v)                                 such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in its jurisdiction of organization
and, except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect, each other jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification;

 

(vi)                              a favorable opinion of Wilson Sonsini
Goodrich & Rosati, P.C., counsel to the Loan Parties, addressed to the
Administrative Agent, each Lender and each Issuing Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

 

(vii)                           (A) a favorable opinion of Verrill Dana LLP,
local counsel to the Loan Parties in Massachusetts, and (B) a favorable opinion
of Cabaniss, Johnston, Gardner, Dumas & O’Neal LLP, local counsel to the Loan
Parties in Alabama, in each case addressed to the Administrative Agent, each
Lender and each Issuing Lender, as to such matters concerning the Loan Parties
and the Loan Documents as the Administrative Agent may reasonably request;

 

81

--------------------------------------------------------------------------------


 

(viii)                        a certificate signed by a Senior Officer of the
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied and (B) that there has been no event or circumstance
since the date of the Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;

 

(ix)                              forecasts prepared by management of the
Borrower, of consolidated balance sheets and statements of income or operations
and cash flows of the Borrower and its Subsidiaries on a quarterly basis for the
2018 Fiscal Year and on an annual basis for each Fiscal Year thereafter through
the 2020 Fiscal Year;

 

(x)                                 evidence that all insurance (including, if
applicable, flood insurance) required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance and separate endorsements naming the Administrative Agent, on behalf
of the Secured Parties, as an additional insured or lender loss payee, as the
case may be, under all insurance policies (including flood insurance policies)
maintained with respect to the assets and properties of the Loan Parties that
constitute Collateral; and

 

(xi)                              such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the Issuing
Lenders, the Swing Line Lender or any Lender reasonably may require.

 

(b)                                 (i) All fees required to be paid to the
Administrative Agent and the Arrangers on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent (including one local
counsel in each jurisdiction) (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced one (1) Business Day prior to the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

82

--------------------------------------------------------------------------------


 

4.02                        Conditions to All Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower contained in Article V or any other Loan Document shall be true and
correct in all material respects (or, to the extent any such representation and
warranty is modified by materiality or Material Adverse Effect, in all respects)
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, to the extent
any such representation and warranty is modified by materiality or Material
Adverse Effect, in all respects) as of such earlier date, and except that for
purposes of this Section 4.02, (i) the representations and warranties contained
in the first two sentences of Section 5.06 shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.02(a) and (b), respectively,
and (ii) the representations and warranties contained in Section 5.14,
Section 5.27 and in the last sentence of Section 5.06 shall be excluded during
any Collateral Release Period.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the applicable Issuing Lender or the Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Organization and Qualification.  The Borrower and
each Subsidiary is duly organized, validly existing and in good standing (or in
the case of any Foreign Subsidiary, the equivalent status, if any, in such
foreign jurisdiction) under the laws of the jurisdiction of its organization
and, except where the failure to be in good standing could not reasonably be
expected to have a Material Adverse Effect, each other jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification.  The Borrower and each Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation, company or other entity, as applicable, in each jurisdiction where
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect.

 

83

--------------------------------------------------------------------------------


 

5.02                        Power and Authority.  Each Loan Party has all
requisite power and authority to execute, deliver and perform the Loan Documents
to which it is a party.  The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party, and do not (a) require any
consent or approval of any holders of Equity Interests of any Loan Party, any
Governmental Authority or any other Person, other than those already obtained;
(b) contravene the Organic Documents of any Loan Party; (c) violate or cause a
default under any Applicable Law or Material Contract; or (d) result in or
require the imposition of any Lien (other than Permitted Liens) on any Property
of any Loan Party.

 

5.03                        Enforceability.  Each Loan Document is a legal,
valid and binding obligation of each Loan Party thereto, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

5.04                        Capital Structure.  Schedule 5.04 to the Disclosure
Letter shows as of the Closing Date, for the Borrower and each Subsidiary, its
name, its jurisdiction of organization, the holders of its Equity Interests
(excluding the Borrower) and whether such Subsidiary is a Guarantor and/or an
Insignificant Subsidiary.  Each Loan Party has good title to its Equity
Interests in its direct Subsidiaries, subject only to the Administrative Agent’s
Lien and Liens permitted under Section 7.02(dd) and 7.02(ff), and all such
Equity Interests are duly issued, fully paid and non-assessable (to the extent
applicable).  As of the Closing Date, there are no outstanding purchase options,
warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney (other than those granted under
any Loan Document or pursuant to any agreement, document or instrument related
to Debt permitted under Section 7.01) relating to Equity Interests of any
Subsidiary.

 

5.05                        Title to Properties; Priority of Liens.  The
Borrower and each Subsidiary has good title to (or valid leasehold interests in)
all of its Real Estate, and good title to all of its personal Property,
including all Property reflected in any financial statements delivered to the
Administrative Agent or the Lenders, in each case free of Liens except Permitted
Liens.  The Borrower and each Subsidiary has paid and discharged all lawful
claims that, if unpaid, could become a Lien on its Properties, other than
Permitted Liens.  All Liens of the Administrative Agent in the Collateral are
duly perfected (except to the extent that perfection with respect to such
Collateral is not required under any Loan Document), first priority Liens,
subject only to Permitted Liens that are expressly allowed to have priority over
the Administrative Agent’s Liens.

 

5.06                        Financial Statements.  The consolidated balance
sheets, and related statements of income, cash flow and shareholder’s equity, of
the Borrower and its Subsidiaries that have been and are hereafter delivered to
the Administrative Agent and Lenders, are prepared in accordance with GAAP
(subject to changes from audit and year-end adjustments and the absence of
footnotes in the case of unaudited financial statements), and fairly present in
all material respects the consolidated financial position and consolidated
results of operations of the Borrower and its Subsidiaries at the dates and for
the periods indicated.  All projections delivered from time to time by the
Borrower to the Administrative Agent and the Lenders in connection with this
Agreement have been prepared in good faith, based on reasonable assumptions in
light of the circumstances at such time (it being understood that projections
are not to be viewed as facts and

 

84

--------------------------------------------------------------------------------


 

that actual results during the period or periods covered by the projections may
differ from the projections and that such differences may be material).  Since
September 30, 2017, there has been no change in the condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole, that could
reasonably be expected to have a Material Adverse Effect.

 

5.07                        Borrower ERISA Status.  On and as of the Closing
Date, the Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

 

5.08                        Taxes.  The Borrower and each Subsidiary has filed
all material federal, state, provincial, territorial, municipal, local and
foreign tax returns and other tax reports that it is required by law to file,
and has paid and remitted, or made provision for the payment and remittance of,
all its material Taxes that are due and payable, except to the extent being
Properly Contested.  The provision for Taxes on the books of the Borrower and
each Subsidiary has been established in accordance with GAAP for all years not
closed by applicable statutes, and for its current Fiscal Year.

 

5.09                        Intellectual Property.  The Borrower and each
Subsidiary owns or has the lawful right to use all material Intellectual
Property necessary for the conduct of its business, without conflict in any
material respect with any Intellectual Property rights of others.  There is no
pending or, to the Borrower’s knowledge, threatened (in writing) Intellectual
Property Claim with respect to the Borrower, any Subsidiary or any of their
Property (including any Intellectual Property) which could reasonably be
expected to have a Material Adverse Effect.  Except as disclosed on Schedule
5.09 to the Disclosure Letter, as of the Closing Date, neither the Borrower nor
any Subsidiary pays or owes any Royalty or other compensation to any Person in
excess of $1,500,000 annually with respect to any License of Intellectual
Property.

 

5.10                        Governmental Approvals.  The Borrower and each
Subsidiary has, is in compliance with, and is in good standing with respect to,
all material Governmental Approvals necessary to conduct its business and to
own, lease and operate its Properties.  All necessary import, export or other
licenses, permits or certificates for the import or handling of any goods have
been procured and are in effect, and the Borrower and its Subsidiaries have
complied with all foreign and domestic laws with respect to the shipment and
importation of any goods, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

 

5.11                        Compliance with Laws.  The Borrower and each
Subsidiary has duly complied, and its Properties and business operations are in
compliance, in all respects with all Applicable Law, except where noncompliance
could not reasonably be expected to have a Material Adverse Effect.  Neither the
Borrower nor any Subsidiary has received any citations, notices or orders of
material noncompliance under any Applicable Law which, either individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No Inventory produced or assembled by the Borrower or any Subsidiary
has been produced in violation in any material respect of the FLSA and, to the
knowledge of the Borrower and each Subsidiary, no other Inventory has been
produced in violation in any material respect of the FLSA.

 

85

--------------------------------------------------------------------------------


 

5.12                        Compliance with Environmental Laws.  Except as
disclosed on Schedule 5.12 to the Disclosure Letter, to the knowledge of the
Borrower and its Subsidiaries, no real property owned or leased by the Borrower
or any of its Subsidiaries is subject to any federal, state, provincial,
territorial, local or foreign order or other applicable legal requirement
requiring the Borrower or any of its Subsidiaries to undertake (a) any remedial
action to address or (b) any investigation to determine whether any remedial
action is needed to address any environmental pollution, hazardous material or
environmental clean-up except where such remedial action or investigation would
not reasonably be expected to have a Material Adverse Effect.  Neither the
Borrower nor any Subsidiary has received any Environmental Notice in respect of
any material real properties of such Person that would reasonably be expected to
result in a Material Adverse Effect.

 

5.13                        Burdensome Contracts.  Neither the Borrower nor any
Subsidiary is a party or subject to any contract, agreement or charter
restriction that could reasonably be expected to have a Material Adverse
Effect.  Neither the Borrower nor any Subsidiary is party or subject to any
Restrictive Agreement, except as shown on Schedule 5.13 to the Disclosure Letter
or as permitted by Section 7.11.  No such Restrictive Agreement prohibits the
execution, delivery or performance of any Loan Document by any Loan Party.

 

5.14                        Litigation.  Except as shown on Schedule 5.14 to the
Disclosure Letter, there are no proceedings or investigations pending or, to the
Borrower’s knowledge, threatened in writing against the Borrower or any
Subsidiary, or any of their businesses, operations or Properties, that
(a) relate to any Loan Documents or transactions contemplated thereby; or
(b) could reasonably be expected to have a Material Adverse Effect.  Neither the
Borrower nor any Subsidiary is in default with respect to any order, injunction
or judgment of any Governmental Authority binding on it.

 

5.15                        No Defaults.  No event or circumstance has occurred
or exists that constitutes a Default or Event of Default.  Neither the Borrower
nor any Subsidiary is in material default, and no event or circumstance has
occurred or exists that with the passage of time or giving of notice would
constitute a material default, under any Material Contract.  To the Borrower’s
knowledge, there is no basis upon which any party (other than the Borrower or a
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date.

 

5.16                        ERISA.  Except as disclosed on Schedule 5.16 to the
Disclosure Letter:

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code, and other federal
and state laws.  Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.  Each Loan Party
and ERISA Affiliate has made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

86

--------------------------------------------------------------------------------


 

(b)                                 There are no pending or, to the knowledge of
the Borrower, threatened (in writing) claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted in or could reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) no Loan Party or ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) no Loan Party or ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) no Loan Party or ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

 

(d)                                 With respect to any Foreign Plan, (i) all
employer and employee contributions required by law or by the terms of the
Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.

 

5.17                        Trade Relations.  There exists no actual or
threatened (in writing) termination, limitation or modification of any business
relationship between the Borrower or any Subsidiary and any customer or
supplier, or any group of customers or suppliers where such termination,
limitation or modification could reasonably be expected to have a Material
Adverse Effect.  There exists no condition or circumstance that could reasonably
be expected to impair the ability of the Borrower or any Subsidiary to conduct
its business at any time hereafter in substantially the same manner as conducted
on the Closing Date where such impairment could reasonably be expected to have a
Material Adverse Effect.

 

5.18                        Labor Relations.  Except as described on Schedule
5.18 to the Disclosure Letter, as of the Closing Date neither the Borrower nor
any Subsidiary is party to or bound by any collective bargaining agreement or
management agreement.  Except as described on Schedule 5.18 to the Disclosure
Letter, there are no grievances, disputes or controversies with any union or
other organization of the Borrower’s or any Subsidiary’s employees, or, to the
Borrower’s knowledge, any asserted or threatened (in writing) strikes, work
stoppages or demands for collective bargaining, in each case, that could
reasonably be expected to have a Material Adverse Effect.

 

5.19                        EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

 

87

--------------------------------------------------------------------------------


 

5.20                        Not a Regulated Entity.  No Loan Party (a) is or is
required to be registered as an “investment company” or a “person directly or
indirectly controlled by or acting on behalf of an investment company” within
the meaning of the Investment Company Act of 1940; or (b) is subject to
regulation under the Federal Power Act, the Interstate Commerce Act, any public
utilities code or any other Applicable Law regarding its authority to incur
Debt.

 

5.21                        Margin Stock.  Neither the Borrower nor any
Subsidiary is engaged, principally or as one of its important activities, in the
business of purchasing or carrying, or extending credit for the purpose of
purchasing or carrying, any Margin Stock.  No Loan proceeds or Letters of Credit
will be used by the Borrower or any Subsidiary to purchase or carry, or to
extend credit for the purpose of purchasing or carrying, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the FRB.

 

5.22                        Insurance.  The insurance coverage of the Loan
Parties as in effect on the Closing Date complies with the requirements of
Section 6.07 as of the Closing Date and is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 5.22 to the
Disclosure Letter.

 

5.23                        Solvency.  The Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.

 

5.24                        Complete Disclosure.  No Loan Document, when taken
as a whole with the other Loan Documents and together with the Borrower’s
filings with the SEC, contains any untrue statement of a material fact, nor
fails to disclose any material fact necessary to make the statements contained
therein not materially misleading.  There is no fact or circumstance that any
Loan Party has failed to disclose to the Administrative Agent in writing or that
is not disclosed in the Borrower’s filings with the SEC that could reasonably be
expected to have a Material Adverse Effect.

 

5.25                        OFAC.  Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer or employee thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.

 

5.26                        Anti-Corruption Laws.  The Borrower and its
Subsidiaries have conducted their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.

 

88

--------------------------------------------------------------------------------


 

5.27                        Security Documents.  If a Collateral Period is in
effect, the provisions of the Security Documents are effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties a
legal, valid and enforceable first priority Lien (subject to Permitted Liens) on
all right, title and interest of the respective Loan Parties in the Collateral
described therein.  Except for filings completed on or prior to the Closing Date
and as contemplated hereby and by the Security Documents, if a Collateral Period
is in effect no filing or other action will be necessary to perfect or protect
such Liens to the extent perfection thereof is required by the Security
Documents.

 

5.28                        Senior Notes Guarantors.  As of the Closing Date, no
Subsidiary of the Borrower (other than SSCI Holdings) that is not a Loan Party
is providing any Guarantee or collateral security for the Senior Notes.

 

5.29                        Status of Obligations.  The Obligations of the
Borrower under this Agreement and the Loan Parties under each of the other Loan
Documents to which it is a party constitute “ABL Obligations” under the
Intercreditor Agreement.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent obligations for which no claim has been
made and (ii) obligations and liabilities under Bank Products) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the applicable Issuing Lender shall have been made) shall remain
outstanding, the Borrower shall, and shall cause each Subsidiary to:

 

6.01                        Inspections; Appraisals.

 

(a)                                 Permit the Administrative Agent, subject
(except when a Default or Event of Default exists) to reasonable notice and
normal business hours, to visit and inspect the Properties of the Borrower or
any Subsidiary and to inspect, audit and make extracts from the Borrower’s or
any Subsidiary’s books and records, and discuss with its officers, employees,
agents, advisors and independent accountants the Borrower’s or such Subsidiary’s
business, financial condition, assets, prospects and results of operations.  The
Lenders may participate in any such visit or inspection, at their own expense. 
Neither the Administrative Agent nor any Lender shall have any duty to the
Borrower to make any inspection, nor to share any results of any inspection,
appraisal or report with the Borrower.  The Borrower acknowledges that all
inspections, appraisals and reports are prepared by the Administrative Agent and
the Lenders for their purposes, and the Borrower shall not be entitled to rely
upon them.  Notwithstanding anything to the contrary herein, neither the
Borrower nor any Subsidiary will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any document, information
or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or its designated representative) is
then prohibited by Applicable Law or any agreement binding on the Borrower or
any Subsidiary which agreement was not entered into in contemplation of this
Agreement and does not apply to the Collateral or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product.

 

89

--------------------------------------------------------------------------------


 

(b)                                 Reimburse the Administrative Agent for all
reasonable and documented charges, costs and expenses of the Administrative
Agent in connection with any inspections described in Section 6.01(a) up to one
time per Loan Year; provided, however, that if an examination is initiated
during the existence of a Default or Event of Default, all reasonable and
documented charges, costs and expenses therefor shall be reimbursed by the
Borrower without regard to such limits.  Subject to and without limiting the
foregoing, the Borrower specifically agrees to pay the Administrative Agent’s
then standard charges for each day that an employee of the Administrative Agent
or its Affiliates is engaged in any examination activities.

 

6.02                        Financial and Other Information.  Keep adequate
records and books of account with respect to its business activities, in which
proper entries are made that are sufficient to prepare financial statements in
accordance with GAAP; and furnish to the Administrative Agent (for distribution
to the Lenders in accordance with customary practice):

 

(a)                                 as soon as available, and in any event
within 90 days after the end of each Fiscal Year, a balance sheet as of the end
of such Fiscal Year and the related statements of income, cash flow and
stockholders’ equity for such Fiscal Year, on a consolidated basis for the
Borrower and its Subsidiaries, which consolidated statements shall be audited
and certified (without qualification as to going concern or scope of audit and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP and that the
audit by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards in the United States) by a firm of independent certified public
accountants of recognized standing selected by the Borrower and reasonably
acceptable to the Administrative Agent (it being understood that
PricewaterhouseCoopers LLP is acceptable to the Administrative Agent), and shall
set forth in comparative form corresponding figures for the preceding Fiscal
Year;

 

(b)                                 as soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters in any
Fiscal Year (commencing with the Fiscal Quarter ended on or about December 30,
2017), an unaudited balance sheet as of the end of such Fiscal Quarter and the
related statements of income and cash flow for such Fiscal Quarter and for the
portion of the Fiscal Year then elapsed, on a consolidated basis for the
Borrower and its Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by the chief financial
officer of the Borrower as prepared in accordance with GAAP and fairly
presenting in all material respects the financial position and results of
operations for the Borrower and its Subsidiaries for such Fiscal Quarter and
period, subject to normal year-end adjustments and the absence of footnotes;

 

(c)                                  concurrently with delivery of financial
statements under clauses (a) and (b) above, or more frequently if requested by
the Administrative Agent while a Default or Event of Default exists, a
Compliance Certificate executed by the chief financial officer or treasurer of
the Borrower;

 

90

--------------------------------------------------------------------------------

 


 

(d)                                 concurrently with delivery of financial
statements under clause (a) above, copies of all management letters and other
material reports submitted to the Borrower by its accountants in connection with
such financial statements;

 

(e)                                  not later than 75 days after the end of
each Fiscal Year, projections of the Borrower’s consolidated balance sheets,
results of operations and cash flow for the next Fiscal Year, quarter by
quarter;

 

(f)                                   for so long as any Senior Note remains
outstanding, on the Business Day closest to the date which is six (6) months
prior to the Senior Notes Maturity Date and within 5 Business Days after the end
of each calendar month thereafter until the Senior Notes Maturity Date, a
certificate of a Senior Officer of the Borrower in the form of Exhibit H
demonstrating the Borrower’s compliance with the Liquidity Threshold as of such
date;

 

(g)                                  promptly after the sending or filing
thereof, copies of any proxy statements, financial statements or reports that
any Loan Party has made generally available to its shareholders; and copies of
any regular, periodic and special reports or registration statements or
prospectuses that any Loan Party files with the SEC or any other Governmental
Authority, or any securities exchange (excluding listing applications and other
routine reports filed with any securities exchange); and

 

(h)                                 such other reports and information
(financial or otherwise) as the Administrative Agent may request from time to
time in connection with any Collateral or the Borrower’s, any Subsidiary’s or
other Loan Party’s financial condition or business.

 

Documents required to be delivered pursuant to Section 6.02(a),
Section 6.02(b) or Section 6.02(g) (to the extent such documents are included in
materials otherwise filed with the SEC) may be delivered electronically, shall
be deemed to have been delivered on the date on which such documents are posted
on the Borrower’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and, upon request, shall
deliver paper copies of such documents to (i) the Administrative Agent and
(ii) any Lender.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the Issuing Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word

 

91

--------------------------------------------------------------------------------


 

“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Issuing Lenders and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

6.03                        Notices.  Notify the Administrative Agent (for
distribution to the Lenders) in writing, promptly after any Senior Officer or
other executive officer of the Borrower obtaining knowledge thereof, of any of
the following that affects a Loan Party:

 

(a)                                 the non-frivolous threat in writing or
commencement of any proceeding or investigation, whether or not covered by
insurance, that if adversely determined could reasonably be expected to have a
Material Adverse Effect;

 

(b)                                 any pending or threatened labor dispute,
strike or walkout, or the expiration of any material labor contract, in each
case involving employees of a Loan Party or any of its Subsidiaries and that
could reasonably be expected to have a Material Adverse Effect;

 

(c)                                  any default under or termination (other
than at the end of its term in accordance with such Material Contract) of a
Material Contract that could reasonably be expected to have a Material Adverse
Effect;

 

(d)                                 the existence of any Default or Event of
Default;

 

(e)                                  any judgment in an amount exceeding
$25,000,000;

 

(f)                                   the assertion of any Intellectual Property
Claim, if an adverse resolution could reasonably be expected to have a Material
Adverse Effect;

 

(g)                                  any notice of violation or asserted
violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws) given by any Governmental Authority to the Borrower or any
Loan Party, if an adverse resolution could reasonably be expected to have a
Material Adverse Effect;

 

(h)                                 the occurrence of any ERISA Event in an
amount exceeding $25,000,000 or similar occurrence in respect of a Foreign Plan;

 

(i)                                     if any Senior Notes are then
outstanding, if the Liquidity Threshold is not satisfied at any time during the
six (6) month period immediately prior to the Senior Notes Maturity Date;

 

92

--------------------------------------------------------------------------------


 

(j)                                    the discharge of or any withdrawal or
resignation by the Borrower’s independent accountants or any material change in
accounting treatment or reporting practices other than those disclosed in the
Borrower’s Current Report on Form 8-K, Quarterly Reports on Form 10-Q or Annual
Reports on Form 10-K filed with the SEC; or

 

(k)                                 at any time during a Collateral Release
Period, any announcement by Moody’s or S&P of any change in or loss of, or any
possible change in or loss of, the Moody’s Rating or the S&P Rating.

 

6.04                        Use of Proceeds.  Use the proceeds of (a) an
Incremental Term Facility solely to refinance all obligations owing under the
Senior Notes and the Senior Note Documents, and (b) all other Credit Extensions
for working capital, capital expenditures and other lawful general corporate
purposes not in contravention of any Law or of any Loan Document.

 

6.05                        Compliance with Laws.  Comply with all Applicable
Laws, including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws and
laws regarding collection, payment and remittance of Taxes, and maintain all
Governmental Approvals necessary to the ownership of its Properties or conduct
of its business, unless failure to comply (other than failure to comply with
applicable Anti-Terrorism Laws) or maintain could not reasonably be expected to
have a Material Adverse Effect.

 

6.06                        Taxes.  Pay, remit and discharge all material Taxes
prior to the date on which they become delinquent or penalties attach, unless
such Taxes are being Properly Contested; provided that Taxes that are determined
to have been due as a result of a subsequent audit notwithstanding a good faith
determination by the Loan Parties that such Taxes were not payable at the time
such Taxes are determined to have been due shall not be deemed to be delinquent
for purposes of this Section 6.06 so long as such Taxes are paid and discharged
promptly following the auditor’s determination that the Taxes were due, unless
such determination is being Properly Contested.

 

6.07                        Insurance.  In addition to the insurance required
under any Security Document with respect to Collateral, maintain insurance with
insurers (with a Best Rating of at least A7, unless otherwise approved by the
Administrative Agent, which approval shall not be unreasonably withheld, delayed
or conditioned) reasonably satisfactory to the Administrative Agent, (a) with
respect to the Properties and business of the Borrower and its Subsidiaries of
such type (including flood insurance, product liability, workers’ compensation,
larceny, embezzlement, or other criminal misappropriation insurance), in such
amounts, and with such coverages and deductibles as are customary for companies
similarly situated; and (b) business interruption insurance in such amounts, and
with such coverages and deductibles as are customary for companies similarly
situated.

 

6.08                        Anti-Corruption Laws.  Conduct its businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance with such laws.

 

93

--------------------------------------------------------------------------------


 

6.09                        Covenant to Guarantee Obligations and Give Security.

 

(a)                                 Additional Domestic Subsidiaries.  Promptly
(and, in any event, within thirty (30) days, as such time period may be extended
by the Administrative Agent in its sole discretion) after (i) the creation or
Acquisition of any Domestic Subsidiary (other than an Excluded Subsidiary or an
Insignificant Subsidiary), (ii) a Domestic Subsidiary (other than an Excluded
Subsidiary) ceases to be an Insignificant Subsidiary or (iii) the date any
Person otherwise qualifies as a Domestic Subsidiary (other than an Excluded
Subsidiary or an Insignificant Subsidiary), in each case, cause such Person to
(A) become a Guarantor by delivering to the Administrative Agent a duly executed
Guaranty Joinder Agreement or such other document as the Administrative Agent
shall reasonably request and deem appropriate for such purpose, (B) except
during a Collateral Release Period, grant a security interest in all Collateral
(subject to the exceptions specified in the applicable Security Documents) owned
by such Subsidiary by delivering to the Administrative Agent a duly executed
Security Joinder Agreement, Pledge Joinder Agreement or such other document as
the Administrative Agent shall reasonably request and deem appropriate for such
purpose and comply with the terms of each applicable Security Document,
(C) deliver to the Administrative Agent such opinions, certificates and other
documents referred to in Section 4.01 with respect to such Domestic Subsidiary
as may be reasonably requested by the Administrative Agent, (D) except during a
Collateral Release Period, deliver to the Administrative Agent original
certificates evidencing the Equity Interests of such Domestic Subsidiary and the
Equity Interests of any other Subsidiaries held by such Domestic Subsidiary and
required to be pledged pursuant to the Loan Documents, together with appropriate
undated stock or other transfer powers for each certificate duly executed in
blank by the registered owner thereof, and (E) deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent in connection with such Person becoming a Guarantor, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

 

(b)                                 Additional Foreign Subsidiaries.  If a
Collateral Period is in effect, promptly (and, in any event, within thirty (30)
days, as such time period may be extended by the Administrative Agent in its
sole discretion) after any Person becomes a First Tier Foreign Subsidiary or a
FSHCO owned by any Loan Party, cause (i) the applicable Loan Party to deliver to
the Administrative Agent a Pledge Joinder Agreement or Pledge Agreement
Supplement, as applicable, pledging sixty-five percent (65%) of the total
outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new First Tier Foreign Subsidiary or
FSHCO, as applicable, and such original certificates evidencing such Equity
Interests (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) together with an appropriate
undated stock or other transfer power for each certificate duly executed in
blank by the registered owner thereof, and (ii) such Person to deliver to the
Administrative Agent such other legal opinions and documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.  Notwithstanding anything
to the contrary in this Agreement or any Loan Document, no Loan Party shall be
required to take any action to perfect the security interest in the pledged
Equity Interests under the law of any jurisdiction outside of the United States
of America.

 

94

--------------------------------------------------------------------------------


 

(c)                                  Subsidiaries Guaranteeing the Senior
Notes.  Concurrently with any Non-Guarantor Subsidiary of the Borrower providing
a Guarantee or collateral security for, or becoming a co-issuer of, the Senior
Notes, cause such Subsidiary to (i) become a Guarantor by delivering to the
Administrative Agent a duly executed Guaranty Joinder Agreement or such other
document as the Administrative Agent shall reasonably request and deem
appropriate for such purpose, (ii) grant a security interest in all Collateral
(subject to the exceptions specified in the applicable Security Documents) owned
by such Subsidiary by delivering to the Administrative Agent a duly executed
Security Joinder Agreement, Pledge Joinder Agreement or such other document as
the Administrative Agent shall reasonably request and deem appropriate for such
purpose and comply with the terms of each applicable Security Document,
(iii) deliver to the Administrative Agent such opinions, certificates and other
documents referred to in Section 4.01 with respect to such Subsidiary as may be
reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent original certificates evidencing the Equity Interests of
such Subsidiary and the Equity Interests of any other Subsidiaries held by such
Subsidiary and required to be pledged pursuant to the Loan Documents together
with an appropriate undated stock or other transfer power for each certificate
duly executed in blank by the registered owner thereof and (v) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent in connection with such Person becoming a Guarantor, all in
form, content and scope reasonably satisfactory to the Administrative Agent. 
Notwithstanding anything to the contrary in this Agreement or any Loan Document,
SSCI Holdings shall not be obligated to comply with this Section 6.09(c) or
otherwise become a Guarantor under this Agreement or any other Loan Document.

 

6.10                        Existence.  Except as otherwise permitted hereunder,
at all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business; provided,
no Loan Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if the preservation thereof
is no longer desirable in the conduct of the business of such Person and that
the loss thereof is not disadvantageous in any material respect to such Person
or to Lenders.

 

6.11                        Further Assurances.  At any time or from time to
time upon the request of the Administrative Agent, at the expense of the Loan
Parties, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of the Loan Documents.  In furtherance and
not in limitation of the foregoing, each Loan Party shall take such actions as
the Administrative Agent may reasonably request from time to time to ensure that
the Obligations are guaranteed by the Guarantors and, except during a Collateral
Release Period, are secured by the Collateral of the Loan Parties. 
Notwithstanding anything to the contrary contained herein, if an Event of
Default has occurred and is continuing, the Administrative Agent shall have the
right to require any Loan Party to execute and deliver documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and, except during a Collateral Release
Period, as the Administrative Agent shall deem necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a valid and
perfected first priority lien on any Collateral not otherwise required
hereunder, except to the extent such requirements are prohibited by other
agreements binding on such Loan Party or illegal under Applicable Law, and no
reasonable alternative structure can be devised having substantially the same
effect as such actions that would not be prohibited or illegal under Applicable
Law.

 

95

--------------------------------------------------------------------------------


 

6.12                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its material obligations and liabilities,
including all lawful material claims which, if unpaid, would by law become a
Lien upon its Property unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves to the extent
required in accordance with GAAP are being maintained by the Borrower or such
Subsidiary.

 

6.13                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of their respective material Properties and Equipment necessary
to the operation of their respective businesses in good working order and
condition, ordinary wear and tear excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof; in each of the foregoing clauses
(a) and (b), except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.14                        Compliance with Material Contracts.  Perform and
observe all of the terms and conditions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, and enforce each such Material Contract in accordance with its
terms, except, in each case, where the failure to do so, either individually or
in the aggregate, could not be reasonably likely to have a Material Adverse
Effect.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent obligations for which no claim has been
made and (ii) obligations and liabilities under Bank Products) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the applicable Issuing Lender shall have been made) shall remain
outstanding, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

 

7.01                        Permitted Debt.  Create, incur, Guarantee or suffer
to exist any Debt, except:

 

(a)                                 the Obligations;

 

(b)                                 Subordinated Debt;

 

(c)                                  Permitted Purchase Money Debt;

 

(d)                                 Debt (other than the Obligations and
Permitted Purchase Money Debt), but only to the extent outstanding on the
Closing Date or permitted to be drawn pursuant to commitments existing on the
Closing Date and, in each case, listed on Schedule 7.01 to the Disclosure Letter
(and other Debt of the Borrower or any Subsidiary existing on the Closing Date
in an aggregate principal amount not to exceed $5,000,000);

 

(e)                                  (i) Hedging Agreements entered into by any
Loan Party or Subsidiary and (ii) Debt arising under any Permitted Call Spread
Swap Agreement;

 

96

--------------------------------------------------------------------------------


 

(f)                                   Debt that is in existence when a Person
becomes a Subsidiary or that is secured by an asset when acquired by the
Borrower or a Subsidiary, as long as such Debt was not incurred in contemplation
of such Person becoming a Subsidiary or such acquisition, and all such Debt
incurred pursuant to this clause (f) does not exceed $50,000,000 in an aggregate
principal amount at any time outstanding;

 

(g)                                  Permitted Contingent Obligations;

 

(h)                                 Refinancing Debt as long as each Refinancing
Condition is satisfied;

 

(i)                                     (i) Intercompany Debt of any Loan Party
payable to another Loan Party or a Non-Guarantor Subsidiary, provided that,
simultaneously with the incurrence of such Debt, the Borrower shall cause
(A) all such Intercompany Debt to be unsecured and (B) all such Intercompany
Debt of any Loan Party to be subordinated in right of payment to the payment in
full of the Obligations pursuant to the terms of the Interco Subordination
Agreement; (ii) Intercompany Debt of any Non-Guarantor Subsidiary payable to any
Loan Party, provided, that (A) the aggregate outstanding principal amount of
such Debt (exclusive of Debt listed on Schedule 7.01 to the Disclosure Letter,
together with any refinancing of such Intercompany Debt listed on Schedule 7.01
so long as each Refinancing Condition is satisfied) shall not exceed the greater
of (1) $50,000,000 and (2) 5% of Consolidated Tangible Assets and
(B) simultaneously with the incurrence of such Debt the Borrower shall cause all
such Intercompany Debt to be unsecured; (iii) Intercompany Debt of any
Non-Guarantor Subsidiary payable to any other Non-Guarantor Subsidiary; and
(iv) Intercompany Debt outstanding on the date hereof and listed on Schedule
7.01 to the Disclosure Letter; provided that all such Intercompany Debt of any
Loan Party shall be subordinated in right of payment to the payment in full of
the Obligations pursuant to the terms of the Interco Subordination Agreement;

 

(j)                                    Guarantees in the Ordinary Course of
Business of the obligations owed to or of suppliers, customers, franchisees and
licensees of the Borrower and its Subsidiaries;

 

(k)                                 (i) unsecured Guarantees by a Loan Party of
Debt of another Loan Party or Guarantees by a Subsidiary of Debt of the Borrower
or a Loan Party with respect, in each case, to Debt otherwise permitted to be
incurred pursuant to this Section 7.01, (ii) unsecured Guarantees by a Loan
Party of Debt of a Non-Guarantor Subsidiary (A) which Debt of Non-Guarantor
Subsidiaries exists on the Closing Date and is listed on Schedule 7.01 to the
Disclosure Letter and (B) in an aggregate principal amount not to exceed at any
time outstanding $50,000,000 in the case of Debt incurred after the Closing
Date, and (iii) Guarantees by any Non-Guarantor Subsidiary of Debt of any other
Non-Guarantor Subsidiary permitted to be incurred pursuant to this Section 7.01;

 

(l)                                     Debt with respect to Capital Leases
entered into after the Closing Date in an aggregate principal amount not to
exceed at any time outstanding $100,000,000 plus any amount permitted by and not
utilized pursuant to Section 7.01(c), but in no event shall the aggregate
outstanding principal amount of Debt under this Section 7.01(l) and
Section 7.01(c) exceed at any time $200,000,000; provided that the sum of the
amount of Debt of Foreign Subsidiaries under either such Section guaranteed by a
Loan Party and the amount of Debt under Section 7.01(k)(ii) shall not exceed
$200,000,000;

 

97

--------------------------------------------------------------------------------


 

(m)                             Debt secured solely by the Corporate Head Office
Campus in a principal amount not to exceed the greater of (a) $75,000,000 and
(b) the fair market value of the Corporate Head Office Campus;

 

(n)                                 Debt of Foreign Subsidiaries in an aggregate
principal amount not to exceed at any time outstanding 10% of Consolidated
Tangible Assets;

 

(o)                                 reimbursement obligations in respect of
letters of credit, bank guaranties and banker’s acceptances and obligations in
respect of performance or return-of-money bonds, surety or appeal bonds or other
obligations of a like nature in an aggregate face amount not to exceed
$50,000,000 at any time;

 

(p)                                 customary indemnification obligations
pursuant to factoring or similar arrangements permitted under Section 7.05(e) or
Section 7.05(f) hereof;

 

(q)                                 Debt incurred by the Borrower or any
Subsidiary arising from agreements providing for indemnification, adjustment of
purchase price or similar obligations, or from guaranties or letters of credit,
surety bonds or performance bonds securing the performance of the Borrower or
any such Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
the Borrower or any of its Subsidiaries;

 

(r)                                    Debt of any Loan Party or any Domestic
Subsidiary to any Person other than a Loan Party or a Subsidiary that is not
included in any of the preceding clauses of this Section, so long as at the time
the original principal amount of such Debt is incurred and after giving Pro
Forma Effect thereto, the Borrower is in Pro Forma Compliance with the financial
covenants set forth in Section 7.17, and any Guarantees by any Loan Party or any
Domestic Subsidiary in respect of such Debt;

 

(s)                                   the Senior Notes and the Guarantees in
respect of the Senior Notes;

 

(t)                                    Debt of any Securitization Subsidiary in
respect of any Permitted Securitization Facility and any indemnity in respect
thereof described in clause (b) of the definition of “Permitted Securitization
Facility”;

 

(u)                                 Debt arising as a result of, or pursuant to,
Cash Management Agreements (entered into in the Ordinary Course of Business) and
other Debt arising from the honoring by a bank or other financial institution of
a check, draft or other similar instrument drawn against insufficient funds in
the Ordinary Course of Business; and

 

(v)                                 Debt of the Borrower or any Subsidiary so
long as at the time the original principal amount of such Debt is incurred and
after giving Pro Forma Effect thereto, the Consolidated Leverage Ratio would be
no greater than 2.50 to 1.00, and any Guarantees by the Borrower or any
Subsidiary in respect of such Debt.

 

7.02                        Permitted Liens.  Create or suffer to exist any Lien
upon any of its Property, except the following (collectively, “Permitted
Liens”):

 

98

--------------------------------------------------------------------------------


 

(a)                                 Liens in favor of the Administrative Agent;

 

(b)                                 Purchase Money Liens securing Permitted
Purchase Money Debt and Liens securing Debt permitted under Section 7.01(l);

 

(c)                                  Liens for Taxes not yet due or being
Properly Contested;

 

(d)                                 statutory, common law or contractual Liens
of landlords, creditor depository institutions or institutions holding
securities accounts (including rights of set-off or similar rights and
remedies), carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than Liens for Taxes or
imposed under ERISA) arising in the Ordinary Course of Business, but only if
(i) payment of the obligations secured thereby is not yet due or is being
Properly Contested, and (ii) such Liens do not materially impair the value or
use of the Property or materially impair operation of the business of the
Borrower or any Subsidiary;

 

(e)                                  Liens incurred or deposits made in the
Ordinary Course of Business to secure the performance of tenders, bids, leases,
contracts (except those relating to Debt), statutory obligations and other
similar obligations, or arising as a result of progress payments under
government contracts or arising in connection with grants from any Governmental
Authority;

 

(f)                                   Liens arising in the Ordinary Course of
Business that are subject to Lien Waivers;

 

(g)                                  Liens arising by virtue of a judgment or
judicial order against the Borrower or any Subsidiary, or any Property of the
Borrower not constituting an Event of Default under Section 8.01(g), provided
that such Liens are (i) in existence for less than 20 days or being Properly
Contested, and (ii) at all times junior to the Administrative Agent’s Liens;

 

(h)                                 easements, rights-of-way, servitudes,
restrictions, covenants or other agreements of record, and other similar charges
or encumbrances on Real Estate, that do not secure any monetary obligation and
do not interfere in any material respect with the Ordinary Course of Business;

 

(i)                                     Liens of a collecting bank on Payment
Items in the course of collection;

 

(j)                                    any interest or title of a lessor or
sublessor under any lease of real estate not prohibited hereby;

 

(k)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement permitted hereunder;

 

(l)                                     purported Liens evidenced by the filing
of precautionary UCC or PPSA financing statements relating solely to operating
leases of personal property entered into in the Ordinary Course of Business;

 

(m)                             Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

99

--------------------------------------------------------------------------------


 

(n)                                 any zoning or similar law or right reserved
to or vested in any governmental office or agency to control or regulate the use
of any real property;

 

(o)                                 licenses or sublicenses of patents,
trademarks, copyrights and other Intellectual Property rights granted by the
Borrower or any of its Subsidiaries in the Ordinary Course of Business and not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or such Subsidiary;

 

(p)                                 Liens described in Schedule 7.02 to the
Disclosure Letter (or other non-material Liens of the Borrower and its
Subsidiaries existing on the Closing Date and not described in such Schedule
securing obligations in an aggregate principal amount not to exceed at any time
$2,000,000) and any renewals or extensions thereof, provided that the property
covered thereby is not increased and any renewal or extension of the obligations
secured or benefited thereby constitutes Refinancing Debt that satisfies each
Refinancing Condition;

 

(q)                                 Liens securing Debt permitted pursuant to
Section 7.01(m); provided, any such Lien shall encumber only the Corporate Head
Office Campus and such other property relating thereto as is normally described
in a mortgage or deed of trust;

 

(r)                                    Liens encumbering assets of Foreign
Subsidiaries securing Debt permitted pursuant to Section 7.01(n) or other
obligations not permitted hereby in an aggregate principal amount for all such
Debt and other obligations not to exceed at any time outstanding 10% of
Consolidated Tangible Assets; provided that if such Lien is granted or created
during a Collateral Release Period, the aggregate principal amount for all such
Debt and other obligations combined with amounts permitted under
Section 7.02(bb) shall not at the time such Lien is granted or created exceed at
any time outstanding 10% of Consolidated Tangible Assets and such Lien shall
continue to be permitted for all purposes hereunder and under the Loan Documents
if such Collateral Release Period subsequently terminates;

 

(s)                                   Liens securing the performance or
return-of-money bonds, surety or appeal bonds, letters of credit, bank
guarantees, banker’s acceptances and other obligations of a like nature and
incurred in the Ordinary Course of Business in an aggregate amount permitted
under Section 7.01(o);

 

(t)                                    Liens on Property at the time the
Borrower or any Subsidiary acquired such Property in a transaction permitted by
Section 7.04, including any acquisition by means of a merger, amalgamation or
consolidation with or into the Borrower or any Subsidiary; provided, however,
that such Lien may not extend to any other Property of the Borrower or any
Subsidiary; provided further that such Liens shall not have been created in
anticipation of or in connection with the transaction or series of transactions
pursuant to which such Property was acquired by the Borrower or any Subsidiary;

 

(u)                                 Liens on the Property of a Person existing
at the time such Person becomes a Subsidiary of the Borrower in a transaction
permitted by Section 7.04; provided, however that any such Lien may not extend
to any other Property of the Borrower or any other Subsidiary that is not a
direct Subsidiary of such Person; provided further that any such Lien was not
created in anticipation of or in connection with the transaction or series of
transactions pursuant to which such Person became a Subsidiary of the Borrower;

 

100

--------------------------------------------------------------------------------


 

(v)                                 Liens on specific items of inventory or
other goods and the proceeds thereof securing such Person’s obligations in
respect of bankers’ acceptances issued or credited for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
goods;

 

(w)                               Liens arising under consignment or similar
arrangements for the sale of goods in the Ordinary Course of Business;

 

(x)                                 Liens on insurance proceeds securing the
payment of financed insurance premiums;

 

(y)                                 leases or subleases granted to others in the
Ordinary Course of Business which do not interfere in any material respect with
the business operations of the Borrower and its Subsidiaries taken as a whole;

 

(z)                                  customary Liens granted in favor of a
trustee to secure fees and other amounts owing to such trustee under an
indenture or other agreement pursuant to which Debt permitted by Section 7.01 is
issued;

 

(aa)                          the interest of a purchaser (or an agent for such
purchaser) of receivables and Related Assets sold pursuant to any factoring or
similar arrangement referred to in Section 7.05(e) or Section 7.05(f) acquired
pursuant to such other factoring or similar arrangement;

 

(bb)                          other Liens on assets, other than Collateral,
securing Debt or other obligations in an aggregate amount not to exceed, (i) for
all such Liens incurred during a Collateral Period, $10,000,000 at any time
outstanding and (ii) for all such Liens incurred during a Collateral Release
Period, combined with amounts permitted under Section 7.02(r), 10% of
Consolidated Tangible Assets at the time outstanding and tested at the time any
such Lien is granted or created, it being understood that any such Lien shall
continue to be permitted for all purposes hereunder and under the Loan Documents
if such Collateral Release Period subsequently terminates;

 

(cc)                            deposits made (and the Liens thereon) in the
Ordinary Course of Business in connection with workers’ compensation,
unemployment insurance and other types of social security or similar
legislation;

 

(dd)                          to the extent subject to and having the priority
provided for in the Intercreditor Agreement, the Liens of the Senior Notes
Collateral Agent granted pursuant to the Senior Notes Documents;

 

(ee)                            customary encumbrances or restrictions
(including put and call arrangements) with respect to the Equity Interests of
any joint venture in favor of the other parties to such joint venture;

 

101

--------------------------------------------------------------------------------


 

(ff)                              during a Collateral Period, Liens on the
Collateral (as defined in the Senior Notes Indenture as in effect on the Closing
Date) securing Debt constituting Pari Passu Lien Obligations (as defined in the
Senior Notes Indenture as in effect on the Closing Date); provided that after
giving effect to the incurrence of such Debt and the application of the proceeds
thereof, either (i) the aggregate principal amount of such Debt (together with
any Refinancing (as defined in the Senior Notes Indenture as in effect on the
Closing Date) of Debt permitted by this clause (ff) that is secured by a Lien
permitted by clause (l) of the definition of “Permitted Liens” in the Senior
Notes Indenture as in effect on the Closing Date) does not exceed $150,000,000,
or (ii) the Secured Leverage Ratio (as defined in the Senior Notes Indenture as
in effect on the Closing Date) would be no greater than 2.50 to 1.00;

 

(gg)                            Liens on Related Assets of a Securitization
Subsidiary in connection with the sale or financing of such Related Assets
pursuant to a Permitted Securitization Facility; and

 

(hh)                          Liens on assets securing Debt permitted by
Section 7.01(v) so long as, in the case of Liens on the Collateral, such Liens
are subject to an intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent.

 

7.03                        Distributions; Upstream Payments.

 

(a)                                 Declare or make any Distributions, other
than:

 

(i)                                     Distributions, so long as (A) no Default
or Event of Default has occurred and is continuing or would result therefrom and
(B) after giving Pro Forma Effect thereto, the Borrower is in Pro Forma
Compliance with the financial covenants set forth in Section 7.17;

 

(ii)                                  Upstream Payments;

 

(iii)                               acquisitions of Equity Interests of the
Borrower in connection with the exercise of stock options, restricted stock
units or stock appreciation rights by way of cashless exercise or Distributions
in connection with the satisfaction of withholding tax obligations;

 

(iv)                              purchases or payments in lieu of fractional
shares of the Equity Interests of the Borrower arising out of stock dividends,
splits or combinations, business combinations or conversion or exercise of
convertible securities (including Convertible Debt Securities), options or
warrants;

 

(v)                                 so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, purchases,
repurchases, redemptions, defeasances, acquisitions or retirements for value of
(A) Equity Interests of the Borrower or any of its Subsidiaries from any
officer, director, employee or consultant of the Borrower or its Subsidiaries in
an aggregate amount not to exceed $10,000,000 during any year and (B) any
non-cash rights distributed in connection with any stockholder rights plan;

 

(vi)                              in connection with any acquisition permitted
pursuant to Section 7.04, (A) receive or accept the return to the Borrower or
any of its Subsidiaries of Equity Interests of the Borrower or any of its
Subsidiaries constituting a portion of the purchase price consideration in
settlement of indemnification claims or as a result of purchase price
adjustments or (B) make payments or distributions to dissenting stockholders
pursuant to applicable law;

 

102

--------------------------------------------------------------------------------


 

(vii)                           payments or distributions to dissenting
stockholders pursuant to applicable law;

 

(viii)                        the Borrower may enter into, exercise its rights
and perform its obligations under Permitted Call Spread Swap Agreements; and

 

(ix)                              the Borrower may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issuance of its Equity Interests.

 

(b)                                 Create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions (i) under the Loan Documents, (ii) permitted under
Section 7.11, (iii) under Applicable Law or (iv) in effect on the Closing Date
as shown on Schedule 5.13 to the Disclosure Letter.

 

7.04                        Restricted Investments.  Make any Investment,
except:

 

(a)                                 (i) equity Investments in Foreign
Subsidiaries to the minimum extent required to comply with the local minimum
capitalization requirements of foreign jurisdictions and (ii) conversions of
Intercompany Debt between any Loan Party and Foreign Subsidiary into equity not
to exceed, when taken together with all Investments outstanding pursuant to
Section 7.04(b)(iii), an aggregate amount equal to the greater of
(x) $50,000,000 and (y) 10% of Consolidated Total Assets;

 

(b)                                 (i) equity investments owned as of the
Closing Date in any Subsidiary, (ii) Investments made after the Closing Date by
a Loan Party in any other Loan Party, (iii) Investments made by any Loan Party
in any Non-Guarantor Subsidiary not to exceed (at the time such Investment is
made), when taken together with all conversions of Intercompany Debt made
pursuant to Section 7.04(a)(ii), an aggregate amount equal to the greater of
(x) $50,000,000 and (y) 10% of Consolidated Total Assets and (iv) Investments
from a Non-Guarantor Subsidiary into another Non-Guarantor Subsidiary;

 

(c)                                  Investments (i) in any Equity Interests or
other securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors (whether in connection with a foreclosure,
bankruptcy, workout, judgment or otherwise) and (ii) deposits, prepayments and
other credits to suppliers made in the Ordinary Course of Business;

 

(d)                                 Consolidated Capital Expenditures;

 

(e)                                  loans and advances to employees, officers
and directors of the Borrower and its Subsidiaries made in the Ordinary Course
of Business and to the extent permitted by the Sarbanes-Oxley Act of 2002, in an
aggregate principal amount at any time outstanding not to exceed $10,000,000 in
the aggregate;

 

(f)                                   Intercompany Debt permitted by
Section 7.01;

 

103

--------------------------------------------------------------------------------


 

(g)                                  Investments described in Schedule 7.04 to
the Disclosure Letter;

 

(h)                                 the Borrower and its Subsidiaries may enter
into and perform their respective obligations under (i) Hedging Agreements
permitted hereunder and entered into in the Ordinary Course of Business and
(ii) Permitted Call Spread Swap Agreements;

 

(i)                                     Investments consisting of extensions of
credit in the nature of accounts receivable, prepaid royalties or expenses or
notes receivable arising from the sale or lease of goods or services in the
Ordinary Course of Business, or lease, utility, workers compensation,
performance or similar deposits arising in the Ordinary Course of Business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary to
prevent or limit loss;

 

(j)                                    guaranty and similar obligations
permitted by Section 7.01;

 

(k)                                 commission, entertainment, relocation,
payroll, travel, indemnity and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the Ordinary Course of Business;

 

(l)                                     Investments acquired by the Borrower or
any of its Subsidiaries (i) in exchange for any other Investments held by the
Borrower or such Subsidiary in connection with or as a result of bankruptcy,
workout, reorganization or recapitalization of the issuer of such Investment or
(ii) as a result of a foreclosure by the Borrower or any of its Subsidiaries
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;

 

(m)                             Investments representing the non-cash portion of
the consideration received in connection with any issuance of Equity Interests
by a Subsidiary of the Borrower to the Borrower or to another Subsidiary of the
Borrower not prohibited hereunder;

 

(n)                                 equity Investments in Subsidiaries solely to
the extent made to effect transactions permitted pursuant to
Section 7.05(d) hereof;

 

(o)                                 Investments constituting or made in
connection with Permitted Acquisitions, so long as (i) no Default or Event of
Default exists or would result therefrom and (ii) after giving Pro Forma Effect
thereto, the Borrower is in Pro Forma Compliance with the financial covenants
set forth in Section 7.17;

 

(p)                                 Permitted Pool Transactions;

 

(q)                                 Investments of any Person that becomes a
Subsidiary after the Closing Date, as long as such Investments were not made in
contemplation of such Person becoming a Subsidiary and such Investments existed
at the time that such Person became a Subsidiary, and the aggregate amount of
all such Investments incurred pursuant to this clause (q) does not exceed
$50,000,000 at any time;

 

(r)                                    Investments that consist of or result
from any merger or consolidation permitted by Section 7.07;

 

104

--------------------------------------------------------------------------------


 

(s)                                   cash and Cash Equivalents; provided that
if such cash and Cash Equivalents are owned by a Loan Party, such cash and Cash
Equivalents are subject to the Administrative Agent’s Lien and control to the
extent required by the Security Documents, pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent;

 

(t)                                    Investments made in accordance with the
Borrower’s investment policy, as approved by the Board of Directors of the
Borrower (or a committee thereof) and as in effect from time to time; and

 

(u)                                 Investments, other than Investments by any
Loan Party in any Non-Guarantor Subsidiary of the Borrower, in an aggregate
amount not to exceed at any time outstanding $50,000,000;

 

provided that in no event shall any Loan Party make any Investment which results
in or facilitates in any manner any Distribution not otherwise permitted under
the terms of Section 7.03.  For purposes of determining compliance with the
provisions of this Section 7.04, equity Investments made by the Borrower or any
of its Subsidiaries (the “contributor”) in any Subsidiary that are effected
pursuant to one or more equity contributions made contemporaneously or in prompt
succession by the contributor and/or any of its Subsidiaries shall be deemed one
Investment by the contributor.

 

7.05                        Disposition of Assets.  Make any Asset Disposition,
except:

 

(a)                                 a Permitted Asset Disposition;

 

(b)                                 Investments made in accordance with
Section 7.04;

 

(c)                                  a sale, conveyance, lease, transfer or
other disposition of Property by (i) a Subsidiary to a Loan Party, (ii) a Loan
Party to another Loan Party, (iii) a Domestic Subsidiary that is a Non-Guarantor
Subsidiary to the Borrower or any of its Subsidiaries and (iv) a Loan Party to a
Domestic Subsidiary that is not a Loan Party to the extent that the gross fair
market value of all such property and assets conveyed, sold, leased, transferred
or otherwise disposed of during the term hereof pursuant to this clause
(iv) shall not exceed an amount equal to $25,000,000;

 

(d)                                 all or any part of the business, property or
assets of any Foreign Subsidiary of the Borrower may be conveyed, sold, leased,
transferred or otherwise disposed of in one transaction or a series of
transactions, (i) in the case of a Foreign Subsidiary that is a First Tier
Foreign Subsidiary, (A) to any other First Tier Foreign Subsidiary (so long as
such First Tier Foreign Subsidiary is owned by a Loan Party if the transferor is
owned by a Loan Party) or any Loan Party and (B) to any non-First Tier Foreign
Subsidiary or any First Tier Foreign Subsidiary not owned by a Loan Party to the
extent only that the gross fair market value of all such property and assets
conveyed, sold, leased, transferred or otherwise disposed of during the term
hereof pursuant to this clause (B) to all other such Foreign Subsidiaries shall
not exceed an amount equal to $100,000,000 in the aggregate, and (ii) in the
case of any non-First Tier Foreign Subsidiary, to any other Subsidiary or any
Loan Party (either directly or indirectly, including through any First Tier
Foreign Subsidiary, pursuant to transactions occurring contemporaneously or in
prompt succession involving another Subsidiary or the Borrower);

 

105

--------------------------------------------------------------------------------


 

(e)                                  sales of receivables and Related Assets by
any Loan Party pursuant to nonrecourse (other than limited, customary provisions
for recourse) factoring or similar arrangements; provided that the cash
consideration for any such sale shall be for an amount equal to at least 90% of
the face amount of such receivables; and provided, further that the face amount
of all receivables sold and outstanding at any time pursuant to this
Section 7.05(e) together with the face amount of all receivables sold and
outstanding at any time pursuant to Section 7.05(f) and Section 7.05(g) shall
not exceed in the aggregate 30% of the total aggregate receivables of the
Borrower and its Subsidiaries (measured as of the end of the most recently ended
Fiscal Quarter for which financial statements are required to have been
delivered pursuant to Section 6.02); and provided, further that no Default or
Event of Default exists or would result therefrom at the time of any such sale
and the Borrower from time to time shall provide the Administrative Agent upon
the Administrative Agent’s request with a current list of receivables that are
sold pursuant to any such arrangement;

 

(f)                                   sales of receivables and Related Assets by
any Non-Guarantor Subsidiary of the Borrower pursuant to nonrecourse (other than
limited, customary provisions for recourse) factoring or similar arrangement;
provided that (1) the face amount of all receivables sold and outstanding at any
time pursuant to this Section 7.05(f) together with the face amount of all
receivables sold and outstanding at any time pursuant to Section 7.05(e) and
Section 7.05(g) shall not exceed in the aggregate 30% of the total aggregate
receivables of the Borrower and its Subsidiaries (measured as of the end of the
most recently ended Fiscal Quarter for which financial statements are required
to have been delivered pursuant to Section 6.02) and (2) at the time of any such
sale, no Default or Event of Default exists or would result therefrom;

 

(g)                                  sales of receivables and Related Assets by
the Borrower or any Subsidiary to any Securitization Subsidiary; provided that
(1) the face amount of all receivables sold and outstanding at any time pursuant
to this Section 7.05(g) together with the face amount of all receivables sold
and outstanding at any time pursuant to Section 7.05(e) and
Section 7.05(f) shall not exceed in the aggregate 30% of the total aggregate
receivables of the Borrower and its Subsidiaries (measured as of the end of the
most recently ended Fiscal Quarter for which financial statements are required
to have been delivered pursuant to Section 6.02) and (2) at the time of any such
sale, no Default or Event of Default exists or would result therefrom;

 

(h)                                 the sale, assignment or transfer of
Intellectual Property assets by any Loan Party to any First Tier Foreign
Subsidiary owned by a Loan Party with an aggregate value of up to $125,000,000;

 

(i)                                     sales of assets (whether or not such
assets constitute Collateral pursuant to Section 10.22 or otherwise) after the
Closing Date for fair market value and for aggregate consideration of less than
$100,000,000 during the term hereof;

 

(j)                                    the granting of Permitted Liens;

 

(k)                                 the licensing of Intellectual Property on
commercially reasonable terms in the Ordinary Course of Business;

 

106

--------------------------------------------------------------------------------


 

(l)                                     the sublease of facilities of the
Borrower or any Subsidiary or the lease by the Borrower or any Subsidiary of
facilities under any operating lease, in each case in the Ordinary Course of
Business;

 

(m)                             the sale of real property (including all
buildings, fixtures or other improvements located thereon) comprising the
Corporate Head Office Campus in connection with a sale and leaseback
transaction;

 

(n)                                 sales of Real Estate owned by any Loan Party
or any Subsidiary; provided that the aggregate consideration for all such sales
does not exceed $250,000,000;

 

(o)                                 Permitted Pool Transactions;

 

(p)                                 Asset Dispositions of the Property listed on
Schedule 7.05 to the Disclosure Letter;

 

(q)                                 Asset Dispositions in connection with
transactions permitted by Section 7.03 or 7.07;

 

(r)                                    the issuance of directors’ qualifying
shares and nominal shares issued to foreign nationals to the extent required by
Applicable Law;

 

(s)                                   the sale or discount, in each case without
recourse, of defaulted or past due account receivables arising in the Ordinary
Course of Business and not undertaken as part of an accounts receivable
financing transaction;

 

(t)                                    the termination or unwinding of Hedging
Agreements or Permitted Call Spread Swap Agreements permitted hereunder pursuant
to their terms; and

 

(u)                                 Asset Dispositions in respect of fixed
assets (which, for the avoidance of doubt, shall not include any intellectual
property) to the extent that (i) such fixed assets are exchanged for credit
against the purchase price of similar replacement fixed assets or (ii) the
proceeds of such Asset Disposition are promptly applied to the purchase price of
such replacement fixed assets.

 

7.06                        Restrictions on Payment of Subordinated Debt. 
During any Collateral Period, make any payments (whether voluntary or mandatory,
or a prepayment, redemption, retirement, defeasance or acquisition) with respect
to any Subordinated Debt, except (a) regularly scheduled payments of principal,
interest and fees and payments upon mandatory redemption or prepayment, but only
to the extent permitted under any subordination agreement relating to such Debt
(and a Senior Officer of the Borrower shall certify to the Administrative Agent,
not less than five Business Days prior to the date of payment (or such later
date as may be agreed by the Administrative Agent), that all conditions under
such agreement have been satisfied) and (b) payments of Intercompany Debt so
long as such payment is not prohibited by the Interco Subordination Agreement.

 

107

--------------------------------------------------------------------------------


 

7.07                        Fundamental Changes.  (a) With respect to any Loan
Party, change its name or conduct business under any fictitious name; change its
tax or other organizational identification number; change its form or
jurisdiction of organization or (b) with respect to the Borrower or any
Subsidiary, merge, amalgamate, combine or consolidate with any Person, or
liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except in each case
(i) for mergers, amalgamations or consolidations of a wholly-owned Subsidiary
with another wholly-owned Subsidiary or into a Loan Party, (ii) any
Non-Guarantor Subsidiary of the Borrower may be merged, consolidated or
amalgamated with or into any other Non-Guarantor Subsidiary or be liquidated,
wound up or dissolved; (iii) in connection with a Permitted Acquisition
(including a “squeeze out” merger); and (iv) changes in its name, tax or other
organizational identification number or form of jurisdiction of organization
upon 30 days prior written notice to the Administrative Agent (or such shorter
period of time as may be agreed by the Administrative Agent) and provided that
as a result of any such change no Lien granted to the Administrative Agent
hereunder ceases to be a valid, perfected Lien with the priority required
hereunder.

 

7.08                        Sanctions.  Directly or indirectly, use the proceeds
of any Credit Extension, or  lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as a Lender, an Arranger, Administrative Agent, an Issuing
Lender, Swing Line Lender, or otherwise) of Sanctions.

 

7.09                        Anti-Corruption Laws.  Directly or indirectly use
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions.

 

7.10                        Accounting Changes.  Make any material change in
accounting treatment or reporting practices, except as required by GAAP or
Applicable Law and in accordance with Section 1.03; or change its Fiscal Year;
provided that any Subsidiary of the Borrower may change its fiscal year to
coincide with the Borrower’s Fiscal Year.

 

7.11                        Restrictive Agreements.  Become a party to any
Restrictive Agreement, other than restrictions (i) in agreements evidencing Debt
permitted by Section 7.01(c) or Section 7.01(l) that impose restrictions on the
property so acquired; (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and other agreements entered into in the Ordinary Course of
Business; (iii) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Equity
Interests not otherwise prohibited under this Agreement; (iv) in the Senior
Notes Indenture, the Senior Notes or in other Senior Notes Documents;
(v) contained in agreements or documents evidencing Debt or other obligations
permitted by Section 7.01(n) so long as any such encumbrance or restriction
applies only to the Foreign Subsidiary issuing such Debt or other obligation and
its Subsidiaries; (vi) imposed on a Subsidiary and existing at the time it
became a Subsidiary if such restrictions were not created in connection with or
in anticipation of the transaction or series of transactions pursuant to which
such Subsidiary became a Subsidiary or was acquired by the Borrower and only to
the extent applying to such Subsidiary;

 

108

--------------------------------------------------------------------------------


 

(vii) under or in connection with any joint venture agreements, partnership
agreement, stock sale agreements and other similar agreements; provided that
(A) any such agreements are entered into in the Ordinary Course of Business and
in good faith, and (B) such restrictions are reasonably customary for such
agreements; (viii) under any agreement, instrument or contract affecting
property or a Person at the time such property or Person was acquired by the
Borrower or any of its Subsidiaries, so long as such restriction relates solely
to the property or Person so acquired and was not created in connection with or
in anticipation of such acquisition; (ix) existing by virtue of, or arising
under, applicable law, regulation, order, approval, license, permit, grant or
similar restriction, in each case issued or imposed by a Governmental Authority;
(x) that result from any Refinancing Debt of Debt referred to in clause (iv),
(v), (vi), (vii) or (viii) of this Section 7.11 or other refinancing,
replacement, renewal or extension of the Senior Notes; provided that the
restrictions existing under or by reason of any such agreement, instrument or
contract are not materially less favorable, taken as a whole, to the Lenders
than those under the agreement evidencing the Debt being refinanced, replaced,
renewed or extended; (xi) customary subrogation waivers in guaranties permitted
under this Agreement; (xii) contained in agreements or documents entered into in
connection with sales of receivables and Related Assets permitted by
Section 7.05(e), Section 7.05(f), Section 7.05(g) or any Permitted
Securitization Facility; (xiii) specific property encumbered to secure payment
of particular Debt or to be sold pursuant to an executed agreement with respect
to a Disposition permitted under Section 7.05; (xiv) restrictions in agreements
entered into in connection with the incurrence of Permitted Liens, to the extent
they condition, prohibit or limit the ability of the Administrative Agent or the
Lenders from obtaining a Lien only on the property, rights and assets subject to
such Permitted Lien (but excluding any of the Collateral); (xv) arising in
connection with grants from any Governmental Authority; (xvi) under any
customary provisions with respect to cash or other deposit or net worth
requirements under agreement, instruments or contracts entered into in the
Ordinary Course of Business; (xvii) on cash or other deposits imposed by
customers of the Borrower or any Subsidiary under contracts entered into in the
Ordinary Course of Business; (xviii) existing on the Closing Date and set forth
in Schedule 7.11 to the Disclosure Letter and any extension or renewal thereof
so long as such extension or renewal does not expand the scope of such
restrictions in any material respect; and (xix) in agreements, documents or
instruments entered into by the Borrower or its Subsidiaries in connection with
Subordinated Debt.

 

7.12                        Hedging Agreements.  During any Collateral Period,
enter into any Hedging Agreement, except (i) to hedge risks arising in the
Ordinary Course of Business and not for speculative purposes and (ii) Permitted
Call Spread Swap Agreements.

 

7.13                        Conduct of Business.  Engage in any business, other
than its business as conducted on the Closing Date or any Permitted Business,
and in each case any activities incidental, or reasonably related, thereto.

 

7.14                        Affiliate Transactions.  Enter into or be party to
any transaction with an Affiliate, except (a) transactions contemplated or
permitted by the Loan Documents; (b) payment of reasonable compensation to
officers and employees for services actually rendered, benefit plans for
officers and employees entered into or maintained and established in the
Ordinary Course of Business, and loans and advances permitted by Section 7.04;
(c) payment of customary directors’ fees and indemnities; (d) transactions
between the Borrower and any of its Subsidiaries or between any Subsidiaries;
(e) transactions with Affiliates that were consummated prior to the Closing
Date, as shown on Schedule 7.14 to the Disclosure Letter; and (f) transactions
with Affiliates upon fair and reasonable terms no less favorable than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate.

 

109

--------------------------------------------------------------------------------


 

7.15                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose.

 

7.16                        Amendments to Subordinated Debt or Senior Notes
Documents.  Amend, supplement or otherwise modify the Senior Notes Indenture or
any other document, instrument or agreement relating to the Senior Notes or any
document, instrument or agreement relating to any Subordinated Debt (excluding
Intercompany Debt), if such modification (a) increases the principal balance of
such Debt, or increases any required payment of principal or interest;
(b) accelerates the date on which any installment of principal or any interest
is due, or adds any additional redemption, put or prepayment provisions;
(c) shortens the final stated maturity date or otherwise accelerates
amortization; (d) increases the interest rate; (e) increases or adds any fees or
charges (excluding any fees or charges for amendments, consents or waivers);
(f) modifies any covenant in a manner or adds any representation, covenant or
default that is, more onerous or restrictive in any material respect for the
Borrower or any Subsidiary, or that is otherwise materially adverse to the
Borrower, any Subsidiary or the Lenders; or (g) results in the Obligations not
being fully benefited by the subordination provisions thereof.

 

7.17                        Financial Covenants.

 

(a)                                 Minimum Consolidated Interest Coverage
Ratio.  Permit the Consolidated Interest Coverage Ratio as of the end of any
Fiscal Quarter ending after the Closing Date to be less than 3.00 to 1.00.

 

(b)                                 Maximum Consolidated Leverage Ratio.  Permit
the Consolidated Leverage Ratio at any time on or after the Closing Date to be
greater than 3.50 to 1.00.

 

7.18                        Amendments of Organic Documents.  During any
Collateral Period, amend any of its Organic Documents, except for amendments
that (a) do not affect (i) the Borrower or such Subsidiary’s right and authority
to enter into and perform its obligations under the Loan Documents to which it
is a party, (ii) the perfection of the Administrative Agent’s Lien in any of the
Collateral or (iii) the authority and obligation of the Borrower or such
Subsidiary to perform and pay the Obligations and (b) are not otherwise
materially adverse to the rights and interests of the Administrative Agent or
any Lender in any manner.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  Any Loan Party fails to
(i) pay the principal of, or premium on, any Loan or any L/C Obligation or
deposit any funds as Cash Collateral in respect of L/C Obligations when due
(whether at stated maturity, on demand, upon acceleration or otherwise); or
(ii) pay any interest on any Loan or on any L/C Obligation or any fee or other
amount due hereunder within two (2) Business Days after the date due;

 

110

--------------------------------------------------------------------------------


 

(b)           Representations and Warranties.  Any representation, warranty or
other written statement of any Loan Party made in connection with any Loan
Document or transactions contemplated thereby is incorrect or misleading in any
material respect when given;

 

(c)           Specific Covenants.  Any Loan Party breaches or fails to perform
any covenant contained in Section 6.01, 6.02 (other than clauses (a) and
(b) thereof), 6.07, 6.11, 10.22(b) or Article VII;

 

(d)           Other Defaults.  Any Loan Party (i) breaches or fails to perform
any covenant contained in Section 6.02(a) or Section 6.02(b) and such breach or
failure is not cured within 15 days after a Senior Officer of any Loan Party has
knowledge thereof or receives notice thereof from the Administrative Agent,
whichever is sooner, or (ii) breaches or fails to perform any other covenant
contained in any Loan Document (not covered by clause (a), (b), (c) or (d)(i) of
this Section 8.01), and such breach or failure is not cured within 30 days after
a Senior Officer any Loan Party has knowledge thereof or receives notice thereof
from the Administrative Agent, whichever is sooner;

 

(e)           Invalidity of Loan Documents.  A Guarantor repudiates, revokes or
attempts to revoke the Guaranty (or its liabilities or obligations thereunder);
any Loan Party denies or contests the validity or enforceability of any Loan
Documents or Obligations, or the perfection or priority of any Lien granted to
the Administrative Agent; or any Loan Document or Guaranty ceases to be in full
force or effect for any reason or any Lien ceases to be a valid, perfected Lien
with the priority required hereunder (in each case other than as expressly
permitted hereby or pursuant to a waiver or release by the Administrative Agent
and the Lenders);

 

(f)            Cross-Default.  Any breach or default of any Loan Party or any
Subsidiary occurs under any document, instrument or agreement to which it is a
party or by which it or any of its Properties is bound, relating to any Debt
(other than the Obligations) in excess of $50,000,000, if the maturity of or any
payment with respect to such Debt may be accelerated or demanded due to such
breach, or failure to pay the principal of any such Debt at its final stated
maturity (it being understood that the amount of Debt in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that would be required to be paid if such Hedging
Agreement were terminated at such time); provided that this clause (f) shall not
apply to (i) Debt secured by a Permitted Lien that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Debt in a
sale or transfer permitted under this Agreement, so long as such Debt is repaid
when required under the documents providing for such Debt, (ii) any redemption,
repurchase, conversion or settlement of any Convertible Debt Security pursuant
to its terms unless such redemption, repurchase, conversion or settlement
results from a default thereunder or an event of the type that constitutes an
Event of Default or (iii) any early payment requirement or unwinding or
termination with respect to any Permitted Call Spread Swap Agreement not
resulting from an event of default thereunder;

 

111

--------------------------------------------------------------------------------


 

(g)           Judgments.  Any judgment or order for the payment of money is
entered against any Loan Party or any Subsidiary in an amount that exceeds,
individually or cumulatively with all unsatisfied judgments or orders against
all Loan Parties and Subsidiaries, $50,000,000 (net of any insurance coverage
therefor acknowledged in writing by the insurer), unless, in each case, no later
than 60 days after the entry thereof, a stay of enforcement of such judgment or
order is in effect, by reason of a pending appeal or otherwise, or such judgment
is satisfied, discharged, vacated or bonded;

 

(h)           Interruption of Business; Voluntary Dissolution, Etc.  The
Borrower and its Subsidiaries, taken as a whole, are enjoined, restrained or in
any way prevented by any Governmental Authority from conducting any material
part of its business for any material period of time; there is a cessation of
any material part of the business of the Borrower and its Subsidiaries, taken as
a whole for a material period of time; any material portion of the Collateral of
any Loan Party is taken or impaired through condemnation; except as expressly
permitted under any Loan Document, any Subsidiary agrees to or commences any
liquidation, dissolution or winding up of its affairs;

 

(i)            Insolvency Proceedings, Etc.  An Insolvency Proceeding is
commenced by any Loan Party or any Subsidiary (except an Insignificant
Subsidiary); any Loan Party or any Subsidiary (except an Insignificant
Subsidiary) makes an offer of settlement, extension, arrangement, proposal (or
notice of intention to make a proposal) or composition to its unsecured
creditors generally; a trustee, receiver, interim receiver, receiver-manager,
monitor or similar official or custodian is appointed to take possession of any
substantial Property of or to operate any of the business of any Loan Party or
any Subsidiary (except an Insignificant Subsidiary); or an Insolvency Proceeding
is commenced against any Loan Party or any Subsidiary (except an Insignificant
Subsidiary) and such Loan Party or such Subsidiary consents to institution of
the proceeding, the petition commencing the proceeding is not timely contested
by such Loan Party or such Subsidiary, the proceeding is not dismissed within 60
days after filing or institution, or an order for relief is entered in the
proceeding; or any Loan Party or any Subsidiary (except an Insignificant
Subsidiary) becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due;

 

(j)            ERISA.  An ERISA Event (excluding a “standard termination” of a
Pension Plan, within the meaning of Title IV of ERISA, or any contributions to a
Pension Plan required to complete a standard termination of the Pension Plan)
occurs with respect to a Pension Plan or Multiemployer Plan that has resulted or
could reasonably be expected to result in liability of any Loan Party to a
Pension Plan, Multiemployer Plan or PBGC in excess of $40,000,000, or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Pension Plan or Multiemployer Plan; any Loan Party or ERISA Affiliate
fails to pay when due any installment payment in excess of $5,000,000 with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan; or any event similar to the foregoing occurs or exists with
respect to a Foreign Plan; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

112

--------------------------------------------------------------------------------


 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of any Issuing Lender to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and

 

(d)           exercise on behalf of itself, the Lenders and the Issuing Lenders
all rights and remedies available to it, the Lenders and the Issuing Lenders
under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any Issuing Lender to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
Issuing Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Lenders arising under the Loan Documents and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

113

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
Issuing Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Bank
Products, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the applicable Issuing
Lenders, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;

 

provided that Excluded Swap Obligations with respect to any Loan Party shall not
be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Bank Products shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  (a)  Each of the Lenders and the Issuing
Lenders hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to enter into the Intercreditor Agreement, on behalf of
such Lender and such Issuing Lender (each Lender and each Issuing Lender hereby
agreeing to be bound by the terms of the Intercreditor Agreement, as if it were
a party thereto) and to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together

 

114

--------------------------------------------------------------------------------


 

with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lenders, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and each of the
Issuing Lenders hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and such Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be

 

115

--------------------------------------------------------------------------------


 

expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by a final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or an Issuing Lender.

 

(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

116

--------------------------------------------------------------------------------


 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06        Resignation of Administrative Agent.  (a)  The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, (or such earlier day as shall be agreed
by the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)           With effect from the Resignation Effective Date, (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other

 

117

--------------------------------------------------------------------------------


 

Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative Agent was acting as Administrative Agent
and (ii) after such resignation for as long as any of them continues to act in
any capacity hereunder or under the other Loan Documents, including (a) acting
as collateral agent or otherwise holding any collateral security on behalf of
any of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

(c)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swing Line Lender.  If Bank of America resigns as an Issuing Lender,
it shall retain all the rights, powers, privileges and duties of an Issuing
Lender hereunder with respect to all Letters of Credit issued by Bank of America
and outstanding as of the effective date of its resignation as an Issuing Lender
and all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).  Upon the appointment by the Borrower of a
successor Issuing Lender or Swing Line Lender hereunder (which successor shall
in all cases be a Lender other than a Defaulting Lender), (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender or Swing Line Lender, as applicable,
(b) the retiring Issuing Lender and Swing Line Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

118

--------------------------------------------------------------------------------


 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the arranger(s), bookrunner(s), co-syndication
agent(s) or co-documentation agent(s) listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

 

9.09        Administrative Agent May File Proofs of Claim; Credit Bidding.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise,

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or

 

119

--------------------------------------------------------------------------------


 

foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (h) of Section 10.01 of this Agreement and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

9.10        Collateral and Guaranty Matters.  Without limiting the provision of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) and each of the Issuing Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent obligations for which no claim has been made and (B) obligations
and liabilities under Bank Products) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Lender shall
have been made), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party, (iii) if approved, authorized or ratified in writing
in accordance with Section 10.01, or (iv) upon any Collateral Release Event as
provided herein or pursuant to the Security Documents;

 

(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents; and

 

120

--------------------------------------------------------------------------------


 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Purchase Money Lien or holder of Debt permitted under
Section 7.01(l) on such property that is permitted by Section 7.02(b).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11                        Bank Products.  No Cash Management Bank or Hedge
Bank that obtains the benefits of Section 8.03, the Guaranty or any Collateral
by virtue of the provisions hereof or of the Guaranty or any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Security Document) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Bank Products unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

 

ARTICLE X
MISCELLANENOUS

 

10.01                 Amendments, Etc.  Except as otherwise expressly provided
herein, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged and agreed by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

121

--------------------------------------------------------------------------------


 

(a)                                 waive any condition set forth in
Section 4.01 (other than Section 4.01(b)(i) or (c)), or, on the Closing Date,
Section 4.02, without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any interest, fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(e)                                  change Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby or the order of
application of payments required thereby without the written consent of each
Lender;

 

(f)                                   change any provision of this Section 10.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(g)                                  release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender (other than pursuant to Section 10.22(a)); or

 

(h)                                 release all or substantially all of the
value of the Guaranty, without the written consent of each Lender, except to the
extent the release of any Subsidiary from the Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lenders in addition to the Lenders required
above, affect the rights or duties of the Issuing Lenders under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it; (ii) no amendment, waiver or consent shall, unless in writing and signed
by the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or

 

122

--------------------------------------------------------------------------------


 

privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

10.02                 Notices; Effectiveness; Electronic Communications.  (a) 
Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, Bank of America in its capacity as an Issuing Lender or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender or Issuing Lender,
to the address, facsimile number, electronic mail address or telephone number
specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or any Issuing Lender pursuant to Article II if such Lender or
such Issuing Lender, as applicable, has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent, the Swing Line Lender, the Issuing
Lenders or the Borrower may each, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

123

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any other Loan Party, any Lender, any Issuing Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Party.

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the Issuing Lenders and the Swing Line
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, the Issuing Lenders and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to

 

124

--------------------------------------------------------------------------------


 

enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

(e)                                  Reliance by Administrative Agent, Issuing
Lenders and Lenders.  The Administrative Agent, the Issuing Lenders and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
or electronic notices, Committed Loan Notices, Letter of Credit Applications and
Swing Line Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each Issuing Lender, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance in good
faith by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, any Issuing Lender or the Administrative Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the Issuing Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Lender or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Lender or Swing
Line Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

125

--------------------------------------------------------------------------------


 

10.04                 Expenses; Indemnity; Damage Waiver.  (a)  Costs and
Expenses.  The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
McGuireWoods LLP, as counsel to the Administrative Agent, one local counsel, as
necessary, in each appropriate jurisdiction and one specialty counsel for each
relevant specialty), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Lenders
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
Issuing Lender (including the documented fees, charges and disbursements of one
firm of counsel for the Administrative Agent, the Lenders and the Issuing
Lenders, taken as a whole, one local counsel, as necessary, in each appropriate
jurisdiction, one specialty counsel for each relevant specialty and, solely in
the case of an actual or perceived conflict of interest, of another firm of
counsel for each such affected Person; provided that, in the case of an actual
or perceived conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Lenders similarly situated (taken as a
whole)) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of one firm of counsel for the Indemnitees, taken as a
whole, one local counsel, as necessary, in each appropriate jurisdiction, one
specialty counsel for each relevant specialty and, solely in the case of an
actual or perceived conflict of interest, of another firm of counsel for each
such affected Indemnitee; provided that, in the case of an actual or perceived
conflict of interest, one additional counsel in each relevant jurisdiction to
each group of affected Indemnitees similarly situated (taken as a whole))
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan

 

126

--------------------------------------------------------------------------------


 

Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Environmental Release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or
any of the Borrower’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (i) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee
or (y) a breach in bad faith by such Indemnitee of its obligations under this
Agreement or (ii) arise out of any investigation, litigation or proceeding (or
preparation of a defense in connection therewith) solely between or among
Indemnitees not arising from any act or omission by the Borrower or any of its
Subsidiaries or Affiliates (other than any proceeding against any Indemnitee in
its capacity or fulfilling its role as the Administrative Agent, an Arranger,
arranger, bookrunner, syndication agent, documentation agent or similar role, or
the Swing Line Lender or an Issuing Lender, in its capacity as such).  Without
limiting the provisions of Section 3.01(c), this Section 10.4(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), any Issuing Lender, the Swing
Line Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the
applicable Issuing Lender, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the applicable Issuing Lender or
the Swing Line Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such Issuing Lender or the Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

127

--------------------------------------------------------------------------------


 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by others of any
information or other materials distributed to such party by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after written demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provision of Section 10.02(e) shall survive the
resignation of the Administrative Agent, any Issuing Lender and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, any Issuing
Lender or any Lender, or the Administrative Agent, any Issuing Lender or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such Issuing Lender or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuing Lender severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the Issuing Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.  (a)  Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d) (and any other attempted
assignment or transfer by any party hereto shall be null and void) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(e).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lenders and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

128

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds
(determined after giving effect to such Assignments) that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and provided, further, that the Borrower’s consent shall not be
required during the primary syndication of the credit facility provided herein;

 

129

--------------------------------------------------------------------------------


 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

(C)                               the consents of each Issuing Lender and the
consent of the Swing Line Lender (such consents not to be unreasonably withheld
or delayed) shall be required for any assignment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500 payable by the assigning Lender; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person (or
to a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of a natural Person).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any Issuing Lender or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

130

--------------------------------------------------------------------------------


 

(vii)         Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the Issuing Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

131

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

132

--------------------------------------------------------------------------------


 

(f)            Resignation as an Issuing Lender or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, (i) if
at any time Bank of America assigns all of its Commitment and Loans pursuant to
Section 10.06(b), Bank of America may, (A) upon 30 days’ notice to the Borrower
and the Lenders, resign as an Issuing Lender and/or (B) upon 30 days’ notice to
the Borrower, resign as Swing Line Lender, and (ii) if at any time any other
Lender acting as an Issuing Lender assigns all of its Commitment and Loans
pursuant to Section 10.06(b), such Lender may, upon 30 days’ notice to the
Borrower and the Lenders, resign as an Issuing Lender.  In the event of any such
resignation as an Issuing Lender or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Lender or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as an
Issuing Lender or Swing Line Lender, as the case may be, or any other Lender as
an Issuing Lender.  If Bank of America or any other Lender resigns as an Issuing
Lender, it shall retain all the rights, powers, privileges and duties of an
Issuing Lender hereunder with respect to all Letters of Credit issued by it
outstanding as of the effective date of its resignation as an Issuing Lender and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).  Upon the appointment of a successor Issuing
Lender and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender or Swing Line Lender, as the case may be, and (b) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America or such other retiring Issuing
Lender, as the case may be, to effectively assume the obligations of Bank of
America or such other retiring Issuing Lender, as the case may be, with respect
to such Letters of Credit issued by it.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the Issuing Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with this Section 10.07) and its auditors, (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case the Administrative Agent, the Lender or the
Issuing Lender, as applicable, shall use commercially reasonable efforts to
promptly notify the Borrower to the extent permitted by Applicable Law), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case the Administrative Agent, the Lender or the
Issuing Lender, as applicable, shall use commercially reasonable efforts to
promptly notify the Borrower to the extent permitted by Applicable Law), (d) to
any other party hereto, (e) to the extent necessary in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to

 

133

--------------------------------------------------------------------------------


 

Section 2.14 or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates on a non-confidential basis from a source other than
the Borrower.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender or any such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Lender, irrespective of whether or not
such Lender or such Issuing Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or such Issuing Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending

 

134

--------------------------------------------------------------------------------


 

such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Lenders and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender or their respective Affiliates may have. Each Lender and each Issuing
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement and the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or any Issuing Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement and the other Loan Documents shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement and the other Loan
Documents by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement and the other Loan Documents.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

135

--------------------------------------------------------------------------------


 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Issuing
Lenders or the Swing Line Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

 

10.13      Replacement of Lenders.  If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

(e)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

136

--------------------------------------------------------------------------------


 

10.14      GOVERNING LAW; JURISDICTION; ETC.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY ISSUING LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

137

--------------------------------------------------------------------------------


 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

10.15      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
the Issuing Lenders and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arrangers, the Issuing Lenders and the Lenders, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers, the Issuing Lenders
and the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
nor any Arranger, nor any Issuing Lender, nor any Lender has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers, the
Issuing Lenders, the Lenders, and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and neither the Administrative Agent, nor any
Arranger, nor any Issuing Lender, nor any Lender has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, any Arranger, any Issuing Lender or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

138

--------------------------------------------------------------------------------


 

10.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “delivery,” “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature , physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary neither the
Administrative Agent, any Issuing Lender nor any Lender is under any obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent, such Issuing Lender or such
Lender pursuant to procedures approved by it and provided further without
limiting the foregoing, upon the request of any party, any electronic signature
shall be promptly followed by such manually executed counterpart.

 

10.18      USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

10.19      Keepwell.  The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Guaranty and the other Loan Documents to
which it is a party in respect of Swap Obligations that would, in absence of the
agreement in this Section 10.19, otherwise constitute Excluded Swap Obligations
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering the Borrower’s obligations and undertakings
under this Section 10.19 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations and undertakings of the Borrower under this Section 10.19 shall
remain in full force and effect until the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent obligations for
which no claim has been made and (y) obligations and liabilities under Bank
Products), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the applicable Issuing Lender shall

 

139

--------------------------------------------------------------------------------


 

have been made).  The Borrower intends this Section 10.19 to constitute, and
this Section 10.19 shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support, or other agreement” for the benefit of, each
Specified Loan Party for all purposes of the Commodity Exchange Act.

 

10.20      Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
 Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

10.21      Lender ERISA Status.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, each Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments;

 

140

--------------------------------------------------------------------------------


 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

 

(i)            none of the Administrative Agent, any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

 

(ii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

141

--------------------------------------------------------------------------------


 

(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

 

(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

 

(v)           no fee or other compensation is being paid directly to the
Administrative Agent, any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)           The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

10.22      Release and Reinstatement of Collateral.

 

(a)           Notwithstanding anything to the contrary herein or in any other
Loan Document (but subject to clause (b) below), if at any time after the
Closing Date (including after a Collateral Trigger Event shall have previously
occurred) there occurs a Collateral Release Event, all Collateral (other than
Cash Collateral) shall, upon the occurrence of such Collateral Release Event, be
automatically released from the Liens granted thereon in favor of the
Administrative Agent pursuant to the Security Documents, without further action,
and no Loan Party shall be required to comply with any of the covenants, terms
or provisions of, or make any representation or warranty under, the Security
Documents (other than any Security Documents solely in respect of Cash
Collateral).  In connection with the foregoing, the Administrative Agent shall,
at the sole cost and expense of the Borrower, promptly take such actions as are
reasonably requested by the Borrower to evidence such release.  For the
avoidance of doubt, all of the Collateral described in the Security Documents
shall remain “Collateral,” as that term is defined herein, for purposes of the
representations, warranties and covenants in the Loan Documents that remain
operative while any Collateral Release Period is in effect.

 

142

--------------------------------------------------------------------------------


 

(b)           Notwithstanding clause (a) above, if at any time during a
Collateral Release Period a Collateral Trigger Event occurs, the Collateral
Release Period shall automatically expire and all of the Liens granted under the
Loan Documents to the Administrative Agent, for the benefit of the holders of
the Obligations, on the Collateral described therein shall be automatically
reinstated upon the occurrence of such Collateral Trigger Event.  In connection
with the foregoing, the Loan Parties shall promptly take such actions as are
required under Sections 6.09 and 6.11 herein, under the Security Documents and
as are otherwise reasonably requested by the Administrative Agent to provide the
Administrative Agent, for the benefit of the holders of the Obligations, with
valid, perfected, first-priority Liens (subject only to Permitted Liens that are
expressly allowed to have priority over the Administrative Agent’s Liens) on the
Collateral described in, and to the extent required by, the Security Documents
within forty-five (45) days of the occurrence of such Collateral Trigger Event
(which forty-five (45) day period may be extended by the Administrative Agent in
its sole discretion after consultation with the Borrower).

 

10.23      Amendment and Restatement.  This Agreement constitutes an amendment
and restatement of the Existing Agreement, effective from and after the Closing
Date.  The execution and delivery of this Agreement shall not constitute a
novation of any indebtedness or other obligations owing to the Lenders or the
Administrative Agent under the Existing Agreement based on facts or events
occurring or existing prior to the execution and delivery of this Agreement.  On
the Closing Date, the revolving credit facility described in the Existing
Agreement shall be amended, supplemented, modified and restated in its entirety
by the revolving credit facility described herein, and all loans and other
obligations of the Borrower outstanding as of such date under the Existing
Agreement shall be deemed to be loans and obligations outstanding under the
revolving credit facility described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
or other reallocations as are necessary in order that the outstanding balance of
the Loans hereunder reflect the respective Commitments of the Lenders
hereunder.  The parties hereto hereby (a) agree that, as of the Closing Date,
the Commitments and Applicable Percentages of each of the Lenders shall be as
set forth on Schedule 2.01, (b) consent to the transfer of funds or other
reallocations as are necessary in order that the outstanding balance of the
Loans hereunder reflect the respective Commitments of the Lenders hereunder and
(c) waive any requirement for any other document or instrument, including any
Assignment and Acceptance (as defined in the Existing Agreement) under the
Existing Agreement or any Assignment and Assumption hereunder, necessary to give
effect to the allocations set forth on Schedule 2.01 or such transfer of funds
or other reallocation.

 

10.24      California Judicial Reference.  If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision; provided that, at the option of any party to
such proceeding, any such issues pertaining to a

 

143

--------------------------------------------------------------------------------


 

“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court and (b) without
limiting the generality of Section 10.04, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 

[Signature Pages Follow]

 

144

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.

 

 

SANMINA CORPORATION, as the Borrower

 

 

 

 

By:

/s/David Anderson

 

Name:

David Anderson

 

Title:

Executive Vice President and Chief Financial Officer

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as the Administrative Agent

 

 

 

 

 

 

 

By:

/s/Christine Trotter

 

Name:

Christine Trotter

 

Title:

Assistant Vice President

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as an Issuing Lender, Swing Line Lender and a
Lender

 

 

 

 

By:

/s/Arti Dighe

 

Name:

Arti Dighe

 

Title:

Vice President

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as Co-Syndication Agent,
a Lender and an Issuing Lender

 

 

 

By:

/s/Scott Bruni

 

Name:

Scott Bruni

 

Title:

Vice President

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, 
LTD., as Co-Syndication Agent, a Lender and an
Issuing Lender

 

 

 

By:

/s/Lillian Kim

 

Name:

Lillian Kim

 

Title:

Director

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

By:

/s/Min Park

 

Name:

Min Park

 

Title:

Vice President

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

By:

/s/Derek Jensen

 

Name:

Derek Jensen

 

Title:

Portfolio Manager, VP

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

INDUSTRIAL AND COMMERCIAL BANK OF
CHINA LIMITED, NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/Tony Huang

 

Name:

Tony Huang

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/Dayi Liu

 

Name:

Dayi Liu

 

Title:

Director

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

By:

/s/Carmen-Christina Kelleher

 

Name:

Carmen-Christina Kelleher

 

Title:

Vice President

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------